  Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 1 of 77 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

  HYEYOUNG BYUN, derivatively on behalf of
  NIKOLA CORPORATION,
                                                    Case No.:
         Plaintiff,

         vs.


  TREVOR MILTON, STEVE GIRSKY, STEVE
  SHINDLER, MARK RUSSELL, KIM J.
  BRADY, SOPHIA JIN, MIKE MANSUETTI,
  GERRIT MARX, LON STALSBERG,
  DEWITT THOMPSON, V, JEFF UBBEN,
  ROBERT GENDELMAN, SARAH W.
  HALLAC, RICHARD J. LYNCH, and
  VICTORIA MCINNIS,

         Defendants,

         and

  NIKOLA CORPORATION,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Hyeyoung Byun (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively

and on behalf of Nominal Defendant Nikola Corporation (“Nikola” or the “Company”), files this

Verified Shareholder Derivative Complaint against Individual Defendants Trevor Milton, Steve

Girsky, Steve Shindler, Mark Russell, Kim J. Brady, Sophia Jin, Mike Mansuetti, Gerrit Marx,

Lon Stalsberg, DeWitt Thompson, V, Jeff Ubben, Robert Gendelman, Sarah W. Hallac, Richard

J. Lynch, and Victoria McInnis (collectively, the “Individual Defendants” and together with

Nikola, the “Defendants”) for breaches of their fiduciary duties as directors and/or officers of



                                               1
     Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 2 of 77 PageID #: 2




Nikola, unjust enrichment, abuse of control, gross mismanagement, and violations of Section 14(a)

of the Securities Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s complaint against

the Individual Defendants, Plaintiff alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through Plaintiff’s attorneys, which included, among

other things, a review of Defendants’ public documents, conference calls and announcements

made by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire

and press releases published by and regarding Nikola, legal filings, news reports, securities

analysts’ reports and advisories about the Company, and information readily obtainable on the

Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                                     NATURE OF THE ACTION

          1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Nikola’s current and/or former directors and officers from March 3, 2020 through the present

(the “Relevant Period”).

          2.      Nikola purports to operate in the zero-emissions vehicle design market. The

Company claims to be “an industry leading disrupter” that designs and manufactures zero-

emission battery-electric and hydrogen-electric vehicles, electric vehicle drivetrains, vehicle

components, energy storage systems, and hydrogen station infrastructure.

          3.      The Company is the product of a reverse merger between VectoIQ Acquisition

Corp. (“VectoIQ”)1 and Nikola Motor Company (“Nikola Motor”). Nikola Motor was founded in

2015 by Trevor Milton (“Milton”), a self-made billionaire entrepreneur with a history of



1
    References herein to the Company, Nikola, and/or VectoIQ are used interchangeably.


                                                     2
  Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 3 of 77 PageID #: 3




speculative business ventures. Prior to June 2020, Nikola Motor was privately owned and run. The

Company’s common stock began publicly trading on the Nasdaq Stock Market LLC (“NASDAQ”)

in early June 2020.

       4.      During the Relevant Period, the Individual Defendants touted the prospects and

ability of Nikola’s business operations, maintaining, among other things, that the Company

designed its components in-house, had already successfully cut the cost of producing hydrogen,

and that its trucks were fully functioning revolutionary products.

       5.      The truth, however, was that the Individual Defendants created and maintained an

illusion of success and progress that not only fooled the investing public, but secured a partnership

deal with notorious vehicle manufacturer, General Motors (“GM”).

       6.      On September 10, 2020, Hindenburg Research (“Hindenburg”) released a scathing

research report titled, “Nikola: How to Parlay an Ocean of Lies Into a Partnership With the Largest

Auto OEM in America” (the “Hindenburg Report”). According to the Hindenburg Report,

Hindenburg had uncovered “dozens of false statements by [Defendant Milton]” based on

“extensive evidence—including recorded phone calls, text messages, private emails and behind-

the-scenes photographs,” and concluded that the Company “is an intricate fraud built on dozens of

lies over the course of [Defendant Milton’s] career.”

       7.      On this news, the price per share of Nikola common stock fell $10.24 per share

over the next two trading days, or 24%, from closing at $42.37 per share on September 9, 2020, to

close at $32.13 per share on September 11, 2020.

       8.      On September 14, 2020, the Company issued a press release rejecting the claims

presented in the Hindenburg Report in order to “set[] the record straight[.]” The same day,




                                                 3
  Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 4 of 77 PageID #: 4




Bloomberg published an article titled, “SEC Examining Nikola Over Short Seller’s Fraud

Allegations,” disclosing that the SEC was investigating the claims made in the Hindenburg Report.

       9.      The next day, on September 15, 2020, the Wall Street Journal published an article

titled, “Justice Department Probes Electric – Truck Startup Nikola Over Claims It Misled

Investors,” announcing that the U.S. Department of Justice (the “DOJ”) was joining the SEC in

investigating Nikola over fraud allegations lodged against Nikola in the Hindenburg Report.

       10.     Also on September 15, 2020, Hindenburg published a follow-up report responding

to Nikola’s purported retort to the Hindenburg Report titled, “We View Nikola’s Response As a

Tacit Admission of Securities Fraud” (the “Hindenburg Report II”). The Hindenburg Report II

asserted that “Nikola Failed to Address 43 of our 53 Questions. Of Those It Touched On, It Largely

Confirmed Our Findings or Raised New Questions[.]”

       11.     On this news, the price per share of Nikola common stock fell another $0.17 per

share over the course of the trading day, or 8.27%, from opening at $33.00 per share on September

15, 2020, to close at $32.83 per share the same day.

       12.     On September 21, 2020, the Company issued a press release and filed a current

report with the SEC on Form 8-K announcing the voluntary resignation of Defendant Milton from

the Company and its Board.

       13.     The Company’s common stock fell further upon this news, from closing at $34.19

per share on September 18, 2020 to close at $27.58 per share on September 21, 2020, a drop of

$6.61 per share, or nearly 20%.

       14.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by causing the Company to fail to maintain internal controls.




                                                4
  Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 5 of 77 PageID #: 5




       15.     Also during the Relevant Period, the Individual Defendants, in breach of their

fiduciary duties owed to Nikola, willfully or recklessly made and/or caused the Company to

materially misrepresent and overplay the business, operations, and prospects of Nikola.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements that failed to disclose that: (1) the Company failed to

adequately conduct due diligence prior to executing the merger with Nikola Motor; (2) the

Company exaggerated and obscured the background and expertise of its primary employees; (3)

the Company overstated Nikola’s hydrogen production and “in-house” capabilities, such as its

capacity to design, manufacture, and test its products; (4) consequently, Nikola overplayed its

ability to reduce the cost of hydrogen fuel; (5) Defendant Milton, continually personally

exaggerated the Company’s business operations and prospects, including by tweeting deceptive

video footage of Nikola’s “test” run of its Nikola Two truck; (6) contrary to Defendant Milton’s

representations, the Company did not in fact have five Tre trucks “coming off the assembly line

right now”; (7) the aforementioned misrepresentations painted a false image of the Company

which artificially inflated Nikola’s stock price and subjected the Company to predictably

heightened regulatory scrutiny and exposure; and (8) the Company failed to maintain internal

controls. As a result of the foregoing, Nikola’s public statements were materially false and

misleading at all relevant times.

       16.     The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       17.     Furthermore, one of the Individual Defendants further breached their fiduciary

duties by engaging in a lucrative insider sale, obtaining proceeds of over $59.7 million while the




                                                5
  Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 6 of 77 PageID #: 6




price of the Company’s common stock was artificially inflated due to the false and misleading

statements of material fact, and before the truth was exposed.

       18.      The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, its Chief Executive Officer (“CEO”), its former Executive Chairman, its

Chief Financial Officer (“CFO”), its former CFO, and its former CEO to a federal securities fraud

class action lawsuit pending in the United States District Court for the District of Arizona, and

subjected the Company, its CEO, its former Executive Chairman, and its CFO to another federal

securities fraud class action lawsuit pending in the United States District Court for the Eastern

District of New York (the “Securities Class Actions”), the need to undertake internal

investigations, and losses due to the unjust enrichment of Individual Defendants who were

improperly over-compensated by the Company, and is costing the Company millions of dollars.

       19.      The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

       20.      In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, of the collective engagement in fraud and

misconduct by the Company’s directors, of the substantial likelihood of the directors’ liability in

this derivative action and of three of the directors’ liability in one or both of the Securities Class

Actions, and of their not being disinterested and/or independent directors, a majority of the Nikola

Board of Directors (the “Board”) cannot consider a demand to commence litigation against

themselves on behalf of the Company with the requisite level of disinterestedness and

independence.




                                                  6
  Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 7 of 77 PageID #: 7




                                  JURISDICTION AND VENUE

        21.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

        22.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Actions based on violations of the Exchange Act.

        23.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        24.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        25.     Venue is proper in this District because Nikola is incorporated in this District. In

addition, a substantial portion of the transactions and wrongs complained of herein occurred in this

District, the Defendants have conducted business in this District, and Defendants’ actions have

had an effect in this District.

                                             PARTIES

        Plaintiff

        26.     Plaintiff is a current shareholder of Nikola. Plaintiff has continuously held Nikola

common stock at all relevant times.

        Nominal Defendant Nikola

        27.     Nominal Defendant Nikola f/k/a VectoIQ is a Delaware corporation headquartered

at 4141 E Broadway Road, Phoenix, Arizona 85040. Nikola stock trades on NASDAQ under the

ticker symbol “NKLA.” Prior to June 4, 2020, the Company’s stocks traded on NASDAQ under

the ticker symbol “VTIQ.”




                                                  7
     Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 8 of 77 PageID #: 8




          Defendant Milton

          28.     Defendant Trevor Milton (“Milton”) is the founder of Nikola Motor and served as

the Company’s Executive Chairman from June 2020 until his voluntary departure from the

Company on September 20, 2020. In connection with his resignation, Defendant Milton

relinquished 100% of the 4,859,0000 performance-based stock units granted to him on August 21,

2020, and certain other entitlements pursuant to his prior employment agreement with the

Company from June 2020. His separation agreement continues to grant him certain

indemnification rights and other perquisites. According to the Company’s current report filed with

the SEC on June 8, 2020, (the “June 8, 2020 8-K”), as of June 3, 2020, Defendant Milton

beneficially owned 91,602,734 shares of the Company’s common stock, which represented 25.4%

of the Company’s outstanding stock as of that date held by M&M Residual, LLC, Defendant

Milton’s wholly-owned company. Given that the price per share of the Company’s common stock

at the close of trading on June 3, 2020 was $33.97, Defendant Milton owned approximately $3.1

billion worth of Nikola stock, excluding additional shares Defendant Milton owned through T&M

Residual, LLC (“T&M”), a company owned by Defendant Milton and Mark A. Russell

(“Russell”), the Company’s current CEO.

          29.     For the fiscal year ended December 31, 2019, Defendant Milton received $266,000

in compensation from Nikola Motor.

          30.     The Company’s website2 stated the following about Defendant Milton:

          Nikola is led by its founder and serial entrepreneur, Trevor Milton. Mr. Milton
          oversees the day-to-day operations of the Company as its CEO. Prior to starting
          Nikola Motor Company, Trevor was the CEO of dHybrid Systems, LLC a natural
          gas storage technology company that was acquired by one of America’s largest
          steel providers, Worthington Industries, Inc. Trevor Milton has spent the last 7
          years in the class 8 truck industry, focusing on recalibration of diesel engines and
          emissions, then moving into storage of high pressure natural gas & hydrogen.
2
    https://nikolamotor.com/investors/corporate?active=leadership. Last visited September 18, 2020.


                                                      8
  Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 9 of 77 PageID #: 9




       Trevor is also the author of several patents and has helped advance green
       technologies through his years of industry experience.
       Mr. Milton holds a controlling interest in the Company and has directed research,
       development and prototype assembly of the Nikola portfolio. Trevor has also
       assisted in design of nearly every part of the Nikola One truck; rotor / stator,
       inverters, controllers, DC to DC, motor gearbox, thermal management, battery and
       ESS, infotainment and much more. Mr. Milton is a proven leader with a passion for
       sustainable energy projects through disruptive technologies.
       Mr. Milton is fluent in English, Portuguese and is semi-fluent in Spanish having
       lived in Puerto Rico and Brazil. Mr. Milton has led Nikola Motor Company from
       startup to over 14 billion dollars in pre-order reservations for the Nikola Hydrogen
       Electric Truck.
       Defendant Girsky

       31.     Defendant Steven Girsky (“Girsky”) previously served as the President, CEO and

Director of VectoIQ from January 2018 until June 2020. He currently serves as the Chairman of

the Board. He also serves as Chair of the Audit Committee and as a member of the Nominating

and Corporate Governance Committee. According to the June 8, 2020 8-K, as of June 3, 2020,

Defendant Girsky beneficially owned 1,754,354 shares of the Company’s common stock, which

represented 0.4% of the Company’s outstanding stock as of that date. Given that the price per share

of the Company’s common stock at the close of trading on June 3, 2020 was $33.97, Defendant

Girsky owned approximately $59.6 million worth of Nikola stock.

       32.     The Company’s website stated the following about Defendant Girsky:

       Upon the consummation of the Business Combination, Mr. Girsky will serve as a
       member of the New Nikola Board. Mr. Girsky served as VectoIQ’s President, Chief
       Executive Officer and Director since January 2018. Mr. Girsky is a Managing
       Partner of VectoIQ, LLC, an independent advisory firm based in New York. Mr.
       Girsky has more than 30 years of experience working with corporate board
       executives, labor leaders, OEM leaders, suppliers, dealers and national policy
       makers. Mr. Girsky served in a number of capacities at General Motors Company
       (NYSE: GM) (‘‘General Motors’’) from November 2009 until July 2014, including
       vice chairman, having responsibility for global corporate strategy, new business
       development, global product planning and program management, global connected
       consumer/OnStar, and GM Ventures LLC, global research & development and
       global purchasing and supply chain. Mr. Girsky also served on General Motors’
       board of directors following its emergence from bankruptcy in June 2009 until June


                                                9
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 10 of 77 PageID #: 10




       2016. Mr. Girsky currently serves on the boards of directors of United States Steel
       Corporation (NYSE: X), a steel producer, and Brookfield Business Partners
       Limited, the general partner of Brookfield Business Partners, L.P. (NYSE: BBU;
       TSX BBU.UN), a private equity company. We believe Mr. Girsky is qualified to
       serve on the New Nikola Board based on his extensive leadership and business
       experience, including his experience as a director of numerous public companies,
       together with his background in finance and public company governance.

       Defendant Shindler

       33.    Defendant Steve Shindler (“Shindler”) served as the Company’s CFO from January

2018 to June 2020.

       34.    The Company’s proxy statement filed on Form 424B3 with the SEC pursuant to

Schedule 14A of the Exchange Act on May 8, 2020 (the “May 2020 Proxy Statement”), stated the

following about Defendant Shindler:

       Steve Shindler has served as our Chief Financial Officer since January 2018.
       Mr. Shindler is a Director of NII Holdings, Inc., a provider of differentiated mobile
       communications services for businesses and high value consumers in Latin
       America. Mr. Shindler served as Chief Executive Officer of NII from 2012 until
       August of 2017 as well as from 2000 to 2008. As Chief Executive Officer,
       Mr. Shindler successfully transformed NII from a start-up operation into a leading
       wireless provider with nearly 11.5 million subscribers. In his most recent role as
       Chief Executive Officer of NII, Mr. Shindler guided the company through a
       financial restructuring that included sales of its core businesses in Mexico, Peru,
       Argentina and Chile, as well as a voluntary petition seeking relief under Chapter 11
       of the U.S. Bankruptcy Code in September 2014, where he continued in the Chief
       Executive Officer role following its emergence from bankruptcy in June 2015.
       Mr. Shindler joined Nextel Communications, Inc. in 1996 as Executive Vice
       President and Chief Financial Officer. Prior to joining Nextel, Mr. Shindler was
       Managing Director of Communications Finance at The Toronto Dominion Bank,
       one of the largest suppliers of capital to the wireless industry. Mr. Shindler is also
       a founding partner of RIME Communications Capital, a firm that has invested in
       early stage media, tech and telco companies.

       Defendant Russell

       35.    Defendant Mark A. Russell (“Russell”) has served as the Company’s CEO and as

a Company director since June 2020. Prior to this position, he served as the President of Nikola

Motor since February 2019 and as a director of Nikola Motor since July 2019. According to the



                                                10
    Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 11 of 77 PageID #: 11




June 8, 2020 8-K, as of June 3, 2020, Defendant Russell beneficially owned 49,774,487 shares of

the Company’s common stock, which represented 13.5% of the Company’s outstanding stock as

of that date. These shares included, inter alia, shares held by Defendant Russell individually and

shares held by T&M. Defendant Russell is the manager of T&M, a company owned by him and

Defendant Milton. Given that the price per share of the Company’s common stock at the close of

trading on June 3, 2020 was $33.97, Defendant Russell owned approximately $1.7 billion worth

of Nikola stock.

          36.     For the fiscal year ended December 31, 2019, Defendant Russell received

$6,558,362 in compensation from Nikola Motor. This included $250,866 in salary and $6,307,496

in option awards. Defendant Russell’s employment agreement with the Company provides him

with an annual base salary of $1 million and annual time-vested stock awards of not less than $6

million in value, subject to his continued employment during a specified period and performance-

based stock awards consisting of 4,859,000 restricted stock units (“RSUs”).

          37.     The Company’s website3 states the following about Defendant Russell:

          Mr. Russell has served as Nikola’s President since February 2019 and as a member
          Nikola’s board of directors since July 2019. Prior to joining Nikola, Mr. Russell
          served as President and Chief Operating Officer of Worthington Industries (NYSE:
          WOR) from August 2012 to August 2018. Mr. Russell received a B.I.S. in
          integrated studies from Weber State University and a juris doctor from Brigham
          Young University. We believe Mr. Russell is qualified to serve on the New Nikola
          Board due to his extensive leadership and management experience at various public
          and private companies, including his experience serving as Nikola’s President and
          Chief Operating Officer.

          Defendant Brady

          38.     Defendant Kim J. Brady (“Brady”) has served as the Company’s CFO since June

2020. Prior to serving as the Company’s CFO, Defendant Brady served as Nikola Motor’s CFO



3
    https://nikolamotor.com/investors/corporate?active=board. Last visited September 21, 2020.


                                                     11
    Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 12 of 77 PageID #: 12




and Treasurer since November 2017. According to the June 8, 2020 8-K, as of June 3, 2020,

Defendant Brady beneficially owned 10,275,414 shares of the Company’s common stock, which

represented 2.8% of the Company’s outstanding stock as of that date. Given that the price per share

of the Company’s common stock at the close of trading on June 3, 2020 was $33.97, Defendant

Brady owned approximately $349 million worth of Nikola stock.

          39.     For the fiscal year ended December 31, 2019, Defendant Brady received $262,451

in compensation from Nikola Motor. This included $250,000 in salary and $12,451 in all other

compensation. Defendant Brady’s employment agreement with the Company provides him with

an annual base salary of $1 million and annual time-vested stock awards of not less than $3.2

million in value, subject to his continued employment during a specified period and performance-

based stock awards consisting of 2,591,000 restricted stock units (“RSUs”).

          40.     The Company’s website4 states the following about Defendant Brady:

          Kim Brady recently served as a Senior Managing Director with SOLIC Capital
          Advisors, LLC. He brings over 20 years of experience in investment banking,
          private equity, and corporate restructuring. During the past decade, he has
          consummated over four billion dollars in transactions and recapitalizations and has
          overseen the successful performance improvements and reorganizations in over
          100 businesses. He has previously served as CFO, General Manager, and Financial
          Advisor for various companies in manufacturing, business services, and healthcare
          services.
          Before joining SOLIC Capital Advisors, LLC (and its predecessors, Navigant
          Capital Advisors, LLC and Casas, Benjamin & White, LLC), Kim served as
          General Manager and CFO for Doshi Diagnostic (a division of PrimeCare
          International), VP of Business Development, PrimeCare International, and
          Manager of Strategy and Planning, European Operations, with Baxter International,
          Inc. He currently serves on the board of SurePeople, LLC and as Executive
          Chairman of Ascentec Engineering, LLC. Kim received his bachelor of science
          degree from Marriott School of Management at Brigham Young University and his
          MBA from Northwestern University’s Kellogg Graduate School of Management.
          He is FINRA Series 7 and Series 63 licensed.



4
    https://nikolamotor.com/investors/corporate?active=leadership. Last visited September 21, 2020.


                                                     12
    Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 13 of 77 PageID #: 13




          Defenant Jin

          41.     Defendant Sophia Jin (“Jin”) has served as a Company director since June 2020

and served as a director of Nikola Motor since May 2019. She also serves as a member of the

Audit Committee.

          42.     Defendant Jin did not receive compensation for her role as a director of Nikola

Motor. Pursuant to the Company’s non-employee director compensation program, Defendant Jin

is entitled to receive an annual grant of RSUs under Nikola Corporation 2020 Stock Incentive Plan

(the “2020 Plan”) for shares of common stock having a grant date fair market value of $200,000

to vest in full on the first anniversary of such grant date, subject to continued service.

          43.     The Company’s website5 stated the following about Defendant Jin:

          Ms. Jin has been a member of Nikola’s board of directors since May 2019 and a
          member of Nikola’s audit committee since October 2019. Ms. Jin has served as
          senior director of venture investments of Hanwha Holdings, a stage-agnostic
          investor representing Hanwha
          Corporation, since January 2019, and served as director of venture investment of
          Hanwha Holdings from January 2018 to December 2018. Prior to that, Ms. Jin held
          various positions at Hanwha Q CELLS America Inc., a global solar cell and module
          manufacturer, including director of corporate planning from July 2013 to June 2015
          and director of head of marketing from July 2015 to December 2017. Ms. Jin
          received a bachelor’s in business administration from Seoul National University
          and an MBA from the Stanford University Graduate School of Business.
          Defendant Mansuetti

          44.     Defendant Mike Mansuetti (“Mansuetti”) has served as a Company director since

June 2020 and served as a director of Nikola Motor since September 2019. He also serves as a

member of the Audit Committee.

          45.     Defendant Mansuetti did not receive compensation for his role as a director of

Nikola Motor. Pursuant to the Company’s non-employee director compensation program,



5
    https://nikolamotor.com/investors/corporate?active=board. Last visited September 21, 2020.


                                                     13
    Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 14 of 77 PageID #: 14




Defendant Mansuetti is entitled to receive an annual grant of RSUs under the 2020 Plan for shares

of common stock having a grant date fair market value of $200,000 to vest in full on the first

anniversary of such grant date, subject to continued service.

          46.     The Company’s website6 stated the following about Defendant Mansuetti:

          Mr. Mansuetti has been a member of Nikola’s board of directors since September
          2019 and a member of Nikola’s audit committee since October 2019. Since July
          2012, Mr. Mansuetti has been the President of Robert Bosch LLC, an automotive
          component supply company. Mr. Mansuetti received a bachelor’s of science in
          mechanical engineering from Clemson University.

          Defendant Marx

          47.     Defendant Gerrit Marx (“Marx”) has served as a Company director since June 2020

and served as a director of Nikola Motor since September 2019. He also serves as Chair of the

Compensation Committee and as a member of the Nominating and Corporate Governance

Committee.

          48.     Defendant Marx did not receive compensation for his role as a director of Nikola

Motor. Pursuant to the Company’s non-employee director compensation program, Defendant

Marx is entitled to receive an annual grant of RSUs under the 2020 Plan for shares of common

stock having a grant date fair market value of $200,000, and an additional annual grant of RSUs

with a $10,000 value for serving as a committee chair, to vest in full on the first anniversary of

such grant date, subject to continued service.

          49.     The Company’s website7 stated the following about Defendant Marx:

          Mr. Marx has been a member of Nikola’s board of directors since September 2019
          and a member of Nikola’s compensation committee since October 2019. Mr. Marx
          has served as Chief Executive Officer of Iveco, a commercial goods manufacturing
          company, since March 2019 and as President of commercial and specialty vehicles
          of CNHI (Nasdaq: CNHI), an industrial goods manufacturing company, since
          January 2019. Prior to joining CNHI, Mr. Marx served as an operating partner Bain
6
    https://nikolamotor.com/investors/corporate?active=board. Last visited September 21, 2020.
7
    https://nikolamotor.com/investors/corporate?active=board. Last visited September 21, 2020.


                                                     14
    Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 15 of 77 PageID #: 15




          Capital, a global private equity firm, from December 2012 to December 2018. Mr.
          Marx served as interim Chief Executive Officer of Wittur Holding GmbH, an
          elevator component manufacturing company, from May 2017 to March 2018 and
          as interim President of power tools of Apex Tool Group, LLC, a hand and power
          tool manufacturing company, from November 2014 to April 2015. Mr. Marx
          received a master’s of engineering equivalent in mechanical engineering and an
          MBA equivalent from RWTH Aachen University, Germany, and a doctorate in
          business administration from Cologne University, Germany.

          Defendant Stalsberg

          50.     Defendant Lon Stalsberg (“Stalsberg”) has served as a Company director since June

2020 and served as a director of Nikola Motor since July 2017. He also serves as a member of the

Compensation Committee.

          51.     Defendant Stalsberg did not receive compensation for his role as a director of

Nikola Motor. Pursuant to the Company’s non-employee director compensation program,

Defendant Stalsberg is entitled to receive an annual grant of RSUs under the 2020 Plan for shares

of common stock having a grant date fair market value of $200,000 to vest in full on the first

anniversary of such grant date, subject to continued service.

          52.     The Company’s website8 stated the following about Defendant Stalsberg:

          Mr. Stalsberg has been a member of Nikola’s board of directors since July 2017
          and a member of Nikola’s compensation committee since January 2019. Since
          1980, Mr. Stalsberg has served as President and Chief Executive Officer or ACE
          Recycle and Disposal, Inc., a waste management company. Mr. Stalsberg received
          a bachelor’s of science in civil engineering from Washington State University.

          Defendant Thompson

          53.     Defendant DeWitt Thompson, V (“Thompson”) has served as a Company director

since June 2020 and served as a director of Nikola Motor since July 2017. He also serves as a

member of the Compensation Committee. According to the June 8, 2020 8-K, as of June 3, 2020,

Defendant Thompson beneficially owned 21,593,927 shares of the Company’s common stock,


8
    https://nikolamotor.com/investors/corporate?active=board. Last visited September 21, 2020.


                                                     15
    Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 16 of 77 PageID #: 16




which represented 6.0% of the Company’s outstanding stock as of that date. Given that the price

per share of the Company’s common stock at the close of trading on June 3, 2020 was $33.97,

Defendant Thompson owned approximately $733 million worth of Nikola stock.

          54.     Defendant Thompson did not receive compensation for his role as a director of

Nikola Motor. Pursuant to the Company’s non-employee director compensation program,

Defendant Thompson is entitled to receive an annual grant of RSUs under the 2020 Plan for shares

of common stock having a grant date fair market value of $200,000 to vest in full on the first

anniversary of such grant date, subject to continued service.

          55.     The Company’s website9 stated the following about Defendant Thompson:

          Mr. Thompson has been a member of Nikola’s board of directors since July 2017
          and a member of Nikola’s compensation committee since December 2018.

          DeWitt C. Thompson, V, is Chairman and Chief Executive Officer of Thompson
          Machinery Commerce Corporation, a Caterpillar distributor in Tennessee and
          Mississippi, servicing heavy machinery, on-highway trucks, and power systems.
          He also serves as Chairman for Aries Clean Energy. Thompson founded PureSafety
          in 1999 and served as Chairman until the purchase of that company by Underwriters
          Laboratories in 2011. Thompson is also an owner and director of the Nashville
          Predators and sits on the board of directors for Wealth Access and Shaw (global
          leader in pipe fabrication). He received his bachelor’s of science degree from the
          engineering school at Vanderbilt University.

          Defendant Ubben

          56.     Defendant Jeff Ubben (“Ubben”) has served as a Company director since June 2020

and served as a director of Nikola Motor since September 2019. He also serves as Chair of the

Nominating and Corporate Governance Committee. According to the June 8, 2020 8-K, as of June

3, 2020, Defendant Ubben beneficially owned 20,362,024 shares of the Company’s common stock,

which represented 5.6% of the Company’s outstanding stock as of that date. Given that the price




9
    https://nikolamotor.com/investors/corporate?active=board. Last visited September 21, 2020.


                                                     16
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 17 of 77 PageID #: 17




per share of the Company’s common stock at the close of trading on June 3, 2020 was $33.97,

Defendant Ubben owned approximately $691 million worth of Nikola stock.

          57.     Defendant Ubben did not receive compensation for his role as a director of Nikola

Motor. Pursuant to the Company’s non-employee director compensation program, Defendant

Ubben is entitled to receive an annual grant of RSUs under the 2020 Plan for shares of common

stock having a grant date fair market value of $200,000, and an additional annual grant of RSUs

with a $10,000 value for serving as a committee chair, to vest in full on the first anniversary of

such grant date, subject to continued service.

          58.     During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Ubben made the following sale of Company stock:

              Date                Number of Shares           Price Per Share           Proceeds
          August 11, 2020            1,400,000                   $42.69               $59,766,000

          59.     His lucrative insider sale, made with knowledge of material non-public information

before the material misstatements and omissions were exposed, demonstrates his motive in

facilitating and participating in the scheme.

          60.     The Company’s website10 stated the following about Defendant Ubben:

          Mr. Ubben has been a member of Nikola’s board of directors since September 2019
          and a member of Nikola’s audit committee since October 2019. In 2000, Mr. Ubben
          founded ValueAct Capital Management, L.P., a financial services company, where
          he served as chairman. Mr. Ubben has served as a member of the boards of directors
          of numerous public and private companies, including The AES Corporation
          (NYSE: AES), an electrical power distribution company, since January 2018,
          Twenty-First Century Fox, Inc. (Nasdaq: TFCF and TFCFA), a multinational mass
          media corporation which was acquired by Walt Disney Co (NSYE: DIS) in March
          2019, from November 2015 to April 2018, Willis Towers Watson plc (NYSE:
          WSH), a multinational risk management, insurance brokerage and advisory
          company (‘‘Willis Towers’’), from January 2016 to November 2017, Willis Group

10
     https://nikolamotor.com/investors/corporate?active=board. Last visited September 21, 2020.


                                                     17
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 18 of 77 PageID #: 18




       Holding plc, a subsidiary of Willis Towers, from July 2013 to January 2016 and
       Bausch Health Companies Inc. (NYSE: BHC), a pharmaceutical company, from
       October 2014 to August 2015. Mr. Ubben has a B.A. in economics and political
       science from Duke University and an MBA from the Kellogg School of
       Management at Northwestern University.

       Defendant Gendelman

       61.    Defendant Robert Gendelman (“Gendelman”) served as a Company director from

May 2018 until June 2020. He also served as a member of the Audit Committee.

       62.    The Company’s annual report filed on March 6, 2020 with the SEC on Form 10-K

for the fiscal year ended December 31, 2019 (the “2019 10-K”) stated the following about

Defendant Gendelman:

       Robert Gendelman has served as a director since the completion of the initial
       public offering. Mr. Gendelman has served as Senior Portfolio Manager and head
       of Equity Investments at Loews Corporation, a diversified holding company since
       January 2013. Prior to joining Loews Corporation, Mr. Gendelman was Chief
       Investment Officer for RG Advisors, and prior to that was Managing Director at
       Clearbridge Advisors, where he managed assets for Legg Mason Partners Capital
       & Income Fund. He also spent approximately 10 years as a portfolio manager at
       Neuberger Berman. We believe Mr. Gendelman is well qualified to serve on our
       Board of Directors based on his extensive experience in the financial services
       industry and evaluating investments.

       Defendant Hallac

       63.    Defendant Sarah W. Hallac (“Hallac”) served as a Company director from May

2018 until June 2020. She also served as a member of the Audit Committee and Compensation

Committee.

       64.    The Company’s 2019 10-K stated the following about Defendant Hallac:

       Sarah W. Hallac has served as a director since the completion of the initial public
       offering. Ms. Hallac has served as a consultant for a corporate philanthropic
       initiative by BlackRock, Inc., an investment management corporation. Ms. Hallac
       is a retired investment banker from Bear, Stearns and Company, where she spent
       her entire career in the Financial Analytics and Structured Transactions group. Ms.
       Hallac was involved in the early days of mortgage securitization including the first
       Agency Real Estate Mortgage Investment Conduit (REMIC) issued by the Federal


                                               18
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 19 of 77 PageID #: 19




       National Mortgage Association (FNMA). Ms. Hallac has been published in several
       books, including The Handbook of Mortgage-Backed Securities. We believe Ms.
       Hallac is well qualified to serve on our Board of Directors based on her extensive
       experience in investment banking and evaluating investments.

       Defendant Lynch

       65.     Defendant Richard J. Lynch (“Lynch”) served as a Company director from May

2018 until June 2020. He also served as a member of the Compensation Committee.

       66.     The Company’s 2019 10-K stated the following about Defendant Lynch:

       Richard J. Lynch has served as a director since the completion of the initial public
       offering. Mr. Lynch has served as President of FB Associates, LLC, a consulting
       firm that specializes in the telecommunications industry, since October 2011. Prior
       to that, Mr. Lynch held the positions of Executive Vice President and Chief
       Technology Officer with Verizon Communications and with Verizon Wireless and
       its predecessors. Mr. Lynch currently serves as Chairman of the Board of Ribbon
       Communications Inc. (Nasdaq: RBBN) and a director of Blackberry Limited
       (NYSE: BB). We believe Mr. Lynch is well qualified to serve on our Board of
       Directors based on his extensive leadership experience in the technology industry
       and serving on the Boards of public companies.

       Defendant McInnis

       67.     Defendant Victoria McInnis (“McInnis”) served as a Company director from May

2018 until June 2020. She also served as chairman of the Audit Committee.

       68.     The Company’s 2019 10-K stated the following about Defendant McInnis:

       Victoria McInnis has served as a director since the completion of the initial public
       offering. Ms. McInnis held various positions with General Motors Corporation
       prior to her retirement in August 2017, including Vice President, Tax and Audit
       March 2015 to August 2017, Chief Tax Officer from 2009 to March 2015 and, prior
       to that, Executive Director, Tax Counsel, General Tax Director, Europe, Director
       of Federal Tax Audits, and Senior Tax Counsel, GM Canada. We believe Ms.
       McInnis is well qualified to serve on our Board of Directors based on her extensive
       experience in the automotive industry and her financial expertise.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       69.     By reason of their positions as officers and/or directors of Nikola and because of

their ability to control the business and corporate affairs of Nikola, the Individual Defendants owed


                                                 19
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 20 of 77 PageID #: 20




Nikola and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and

were and are required to use their utmost ability to control and manage Nikola in a fair, just, honest,

and equitable manner. The Individual Defendants were and are required to act in furtherance of

the best interests of Nikola and its shareholders so as to benefit all shareholders equally.

       70.     Each director and officer of the Company owes to Nikola and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       71.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Nikola, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       72.     To discharge their duties, the officers and directors of Nikola were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       73.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and/or officers of Nikola, the absence of good faith on

their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and/or directors of the




                                                  20
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 21 of 77 PageID #: 21




Company has been ratified by the remaining Individual Defendants who collectively comprised

Nikola’s Board at all relevant times.

       74.     As senior executive officers and/or directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty not to effect the dissemination of inaccurate and

untruthful information with respect to the Company’s financial condition, performance, growth,

operations, financial statements, business, products, management, earnings, internal controls, and

present and future business prospects, including the dissemination of false information regarding

the Company’s business, prospects, and operations, and had a duty to cause the Company to

disclose in its regulatory filings with the SEC all those facts described in this Complaint that it

failed to disclose, so that the market price of the Company’s common stock would be based upon

truthful and accurate information.

       75.     To discharge their duties, the officers and directors of Nikola were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Nikola were

required to, among other things:

               (a)    ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, Arizona, and the United States,

and pursuant to Nikola’s own Code of Business Conduct and Ethics;

               (b)    conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;




                                                21
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 22 of 77 PageID #: 22




               (c)     remain informed as to how Nikola conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Nikola and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Nikola’s operations would comply with all

applicable laws and Nikola’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         76.   Each of the Individual Defendants further owed to Nikola and the shareholders the

duty of loyalty requiring that each favor Nikola’s interest and that of its shareholders over their




                                                 22
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 23 of 77 PageID #: 23




own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

       77.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of Nikola and were at all times acting within the course and scope of such agency.

       78.     Because of their advisory, executive, managerial, and directorial positions with

Nikola, each of the Individual Defendants had access to adverse, non-public information about the

Company.

       79.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Nikola.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       80.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

       81.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, abuse of control, gross

mismanagement, and violations of Section 14(a) of the Exchange Act.

       82.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and


                                                 23
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 24 of 77 PageID #: 24




individually took the actions set forth herein. Because the actions described herein occurred under

the authority of the Board, each of the Individual Defendants who is a director of Nikola was a

direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or

common course of conduct complained of herein.

       83.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       84.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Nikola, and was at all times acting within the course

and scope of such agency.

                              NIKOLA’S CODE OF CONDUCT

       85.     The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”),

provides that “all of the employees of the Company are subject to the following additional specific

policies contained in this Code.”

       86.     The Code of Conduct provides, as to Nikola’s “Compliance with Law, Rules and

Regulations,” that:

       Company policy requires that our business activities comply with both the letter
       and the spirit of all applicable laws, rules and regulations. Although not all
       employees are expected to know the details of these laws, it is important to know
       enough to determine when to seek advice from supervisors, managers or other
       appropriate personnel.

       87.     The Code of Conduct provides, as to “Conflicts of Interest,” that:




                                                24
Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 25 of 77 PageID #: 25




    A “conflict of interest” arises when a person’s loyalties or actions are divided
    between the interests of the Company and those of another, such as a competitor,
    supplier or customer, or personal business. A conflict of interest can arise when an
    employee takes actions or has interests that may make it difficult to perform his or
    her work for the Company objectively and effectively. A conflict of interest may
    also arise when an individual, or a member of his or her family, receives an
    improper personal benefit as a result of his or her position in, or relationship with,
    the Company. Breach of confidentiality obligations can also give rise to a conflict
    of interest. Moreover, the appearance of a conflict of interest alone can adversely
    affect the Company and its relations with customers, suppliers and employees.

    Employees are expected to use good judgment, to adhere to high ethical standards
    and to avoid situations that create an actual or potential conflict of interest. It is
    almost always a conflict of interest for employees to work simultaneously for a
    competitor, customer or supplier.

    A conflict of interest can also arise with respect to employment of relatives and
    persons with close personal relationships. If an employee or someone with whom
    an employee has a close relationship (e.g., a family member or close companion)
    has a financial or employment relationship with an actual or potential competitor,
    supplier or customer, the employee must disclose this fact in writing to the Chief
    Financial Officer of the Company.

    88.    The Code of Conduct provides, as to “Fair Dealing,” that:

    Although the prosperity of our Company depends on our ability to outperform our
    competitors, the Company is committed to achieving success by fair and ethical
    means. We seek to maintain a reputation for honesty and fair dealing among our
    competitors and the public alike. In light of this aim, dishonest, unethical or illegal
    business practices are prohibited, including, without limitation, corruption, bribery,
    kickbacks, extortion, embezzlement, or other similar practices. An exhaustive list
    of unethical practices cannot be provided. Instead, the Company relies on the
    judgment of each individual to avoid such practices. Furthermore, each employee
    should endeavor to deal fairly with the Company’s customers, suppliers,
    competitors and employees. No employee should take unfair advantage of anyone
    through manipulation, concealment, abuse of privileged information,
    misrepresentation of material facts, or any other unfair business practice.

    89.    The Code of Conduct states, as to “Insider Trading,” that:

    You are not permitted to use, share or disseminate confidential information for
    stock trading purposes or for any other purpose except the conduct of our business.
    To use confidential information for personal financial benefit or to “tip” others who
    might make an investment decision on the basis of this information is not only
    unethical, but is also illegal. You are expected to comply with the Company’s
    Insider Trading Policy.



                                              25
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 26 of 77 PageID #: 26




       90.     The Code of Conduct states that “[t]he Company requires honest and accurate

recording and reporting of information in order to make responsible business decisions[,]” stating:

       If you use a business expense account, expenses to be reimbursed must be
       documented and recorded accurately. If you are not sure whether an expense is
       appropriate, ask your supervisor. All of the Company’s books, records, accounts
       and financial statements must be maintained in reasonable detail, must
       appropriately reflect the Company’s transactions and must conform both to
       applicable legal requirements and to the Company’s system of internal controls. All
       Company business data, records and reports must be prepared truthfully and
       accurately. The Company’s business records must be maintained for the periods
       specified in the Company’s applicable record retention policies.

       Employees who contribute to or prepare the Company’s financial statements,
       public filings, submissions or communications should do so in accordance with the
       following guidelines:

                All accounting records, as well as reports produced from those records,
               must be prepared in accordance with the laws of each applicable
               jurisdiction.

                All records must fairly and accurately reflect the transactions or
               occurrences to which they relate.

                All records must fairly and accurately reflect, in reasonable detail, the
               Company’s assets, liabilities, revenues and expenses.

                The Company’s accounting records must not contain any false or
               intentionally misleading entries.

                No transactions should be intentionally misclassified as to accounts,
               departments or accounting periods.

                All transactions must be supported by accurate documentation in
               reasonable detail and recorded in the proper account and in the proper
               accounting period.

                No information should be concealed from independent auditors.

                Compliance with the Company’s system of internal accounting controls
               is required.

       Business records and communications often become public, and employees should
       avoid exaggeration, derogatory remarks, guesswork or inappropriate



                                                26
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 27 of 77 PageID #: 27




       characterizations of people and companies that can be misunderstood. This applies
       equally to e-mail, internal memos and formal reports.

       91.     With respect to reporting suspected violations of the Code of Conduct, the Code of

Conduct maintained that:

       Employees are responsible for being aware of the corporate policies applicable to
       their activities and to comply with them fully. If you become aware of illegal
       activity, unethical behavior, a violation of this Code or believe that a violation may
       take place in the future, you must promptly report the matter. Failure to report a
       known violation allows misconduct to go unremedied and is itself grounds for
       discipline.

       92.     The Code of Conduct further stated, in a section titled, “Accountability for

Adherence to this Code,” that:

       The Board of Directors shall determine, or designate appropriate persons to
       determine, appropriate actions to be taken in the event of violations of this Code.
       Such actions shall be reasonably designed to deter wrongdoing and to promote
       accountability for adherence to this Code, and shall include written notices to the
       individual involved that the Board of Directors or its designee has determined that
       there has been a violation, and may include censure by the Board of Directors or its
       designee, demotion or re-assignment of the individual involved, suspension with or
       without pay (as determined by the Board of Directors or its designee) and
       termination of the individual’s employment or other service.

       93.     In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, abuse of

control, gross mismanagement, and violations of Section 14(a) of the Exchange Act. Also in

violation of the Code of Conduct, the Individual Defendants failed to maintain the accuracy of

Company records and reports, comply with laws and regulations, conduct business in an honest

and ethical manner, and properly report violations of the Code of Conduct.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background


                                                 27
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 28 of 77 PageID #: 28




       94.    Nikola purports to operate in the zero-emissions vehicle design market. The

Company claims to be “an industry leading disrupter” that designs and manufactures zero-

emission battery-electric and hydrogen-electric vehicles, electric vehicle drivetrains, vehicle

components, energy storage systems, and hydrogen station infrastructure.

       95.    Nikola Motor was founded in 2015 by Defendant Milton, a self-made billionaire

entrepreneur with a history of speculative business ventures. Among these business ventures was

a company Defendant Milton launched in 2009 called dHybrid, Inc., which became embroiled in

lawsuits and allegations of fraud for years, during which time Defendant Milton created a similar

company (dHybrid Systems) and sold it to Worthington Industries. Defendant Milton claimed

early on that Nikola Motor, then known as Bluegentech, had proprietary turbine technology—

although it did not. In December 2015, Worthington Industries wrote off the value of dHybrid

Systems as an impairment after identifying significant problems with it. Around 2016, Nikola

Motor began operating in the transportation market.

       96.    Prior to June 2020, Nikola Motor was privately owned and run. On June 3, 2020,

VectoIQ and Nikola Motor completed a reverse merger. The Company’s common stock continued

publicly trading on NASDAQ on June 4, 2020, under its new name, with its new leadership, and

new ticket symbol (NKLA).

       False and Misleading Statements

       March 3, 2020 Press Release and Investor Presentation

       97.    On March 3, 2020, the Company issued a press release, attached as an exhibit to a

current report filed with the SEC on Form 8-K the same day. The press release, titled “Nikola

Corporation, a Global Leader in Zero Emissions Transportation Solutions, to Be Listed on




                                               28
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 29 of 77 PageID #: 29




NASDAQ Through a Merger With VectoIQ,” announced the impending partnership between

Nikola Motor and VectoIQ and quoted Defendants Milton and Girsky, who touted:

       Trevor Milton, Founder and CEO of Nikola stated: “We are on a roll. You couldn’t
       ask for better news for the energy and tech industry. The world is transitioning to
       zero emission platforms and Nikola is the leader for heavy duty vehicles. We
       believe we have a differentiated business model built on economics, not
       government subsidies. We now need to double down and speed up the timelines
       and get to market. We couldn’t be happier to have Steve Girsky join our board.”

       “In our two-year quest to find a partner that was a proven technology leader and
       focused on making a global difference, Nikola was the clear winner,” said Stephen
       Girsky, CEO of VectoIQ and former Vice Chairman of General Motors
       Corporation. “Nikola’s vision of a zero-emission future and ability to execute were
       key drivers in our decision.”

(Emphasis added.)

       98.    The Form 8-K also attached an investor presentation as an exhibit. The investor

presentation contained the slide below, boasting of Defendant Milton’s history working in the

natural gas storage and technology industry:




                                               29
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 30 of 77 PageID #: 30




       99.     The investor presentation also included the slide below, touting the Company’s

ability to produce and store hydrogen:




   March 6, 2020 Form 10-K

       100.    On March 6, 2020, the Company filed the 2019 10-K with the SEC. The 2019 10-

K was signed by Defendants Girsky, Shindler, Gendelman, Hallac, Lynch, and McInnis, and

contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the

Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Girsky and Shindler attesting to the

accuracy of the 2019 10-K.

       101.    The 2019 10-K described the Company’s due diligence and acquisition strategy in

a section titled, “Business Combination Criteria”:

       Consistent with our strategy, we have identified the following general criteria and
       guidelines that we believe are important in evaluating prospective target businesses
       and, in evaluating a prospective target business, we expect to conduct a thorough
       due diligence review that will encompass, among other things, meetings with
       incumbent management and employees, document reviews and inspection of
       facilities, as applicable, as well as a review of financial and other information
       that will be made available to us. We intend to use these criteria and guidelines in
       evaluating acquisition opportunities, but we may decide to enter into our initial




                                               30
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 31 of 77 PageID #: 31




       business combination with a target business that does not meet these criteria or
       guidelines.

              Focus on industrial technology, transportation and smart mobility business
               positioned to benefit from our management team’s extensive experience
               and contacts in these sectors. We believe our strategy leverages our
               management team’s distinctive background and vast network of industry
               leaders in the target industry.

              Emphasis on companies that can benefit from a public listing and access to
               the public capital markets. We will primarily seek a target that we believe
               will benefit from being publicly traded and will be able to effectively utilize
               the broader access to capital and the public profile that are associated with
               being a publicly traded company.

              We will target businesses that are market leaders, with established
               technologies and attractive financial metrics and/or prospects, where we
               believe that our industry expertise and relationships can be used to create
               opportunities for value creation, whether for acquisitions, capital
               investments in organic growth opportunities or in generating greater
               operating efficiencies. While this may include business with a history of
               revenue growth and profitability, we may also target businesses that are
               underperforming that that we believe can benefit from our expertise and/or
               technology.

              We intend to seek target businesses that have established management
               teams, but that we believe could benefit from the industry experience and
               contacts of our management. . . .

       These criteria are not intended to be exhaustive. Any evaluation relating to the
       merits of a particular initial business combination may be based, to the extent
       relevant, on these general guidelines as well as other considerations, factors and
       criteria that our management team may deem relevant. In the event that we decide
       to enter into our initial business combination with a target business that does not
       meet the above criteria and guidelines, we will disclose that the target business
       does not meet the above criteria in our stockholder communications related to
       our initial business combination, which, would be in the form of proxy
       solicitation materials or tender offer documents that we would file with the SEC.

(Emphasis added.)

       102.    The 2019 10-K also outlined the factors the Company would consider when

selecting a target business for a business combination. Specifically, in a section titled, “Selection

of a Target Business and Structuring of a Business Combination,” the 2019 10-K stated:



                                                 31
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 32 of 77 PageID #: 32




       In evaluating a prospective target business, our management may consider a variety
       of factors, including one or more of the following:

             financial condition and results of operation;
             growth potential;
             brand recognition and potential;
             experience and skill of management and availability of additional personnel;
             capital requirements;
             competitive position;
             barriers to entry;
             stage of development of the products, processes or services;
             existing distribution and potential for expansion;
             degree of current or potential market acceptance of the products, processes
              or services;
             proprietary aspects of products and the extent of intellectual property or
              other protection for products or formulas;
             impact of regulation on the business;
             regulatory environment of the industry;
             costs associated with effecting the business combination;
             industry leadership, sustainability of market share and attractiveness of
              market industries in which a target business participates; and macro
              competitive dynamics in the industry within which the company competes.
       These criteria are not intended to be exhaustive. Any evaluation relating to the
       merits of a particular business combination will be based, to the extent relevant, on
       the above factors as well as other considerations deemed relevant by our
       management in effecting a business combination consistent with our business
       objective. In evaluating a prospective target business, we will conduct an extensive
       due diligence review which will encompass, among other things, meetings with
       incumbent management and inspection of facilities, as well as review of financial
       and other information which is made available to us. This due diligence review will
       be conducted either by our management or by unaffiliated third parties we may
       engage, although we have no current intention to engage any such third parties.

(Emphasis added.)

       March 13, 2020 Prospectus

       103.     On     March      13,    2020,        the   Company      filed    a    registration

statement/prospectus/preliminary proxy statement on Form S-4 with the SEC (the “March 2020

Prospectus”) signed by Defendants Girsky and Milton. The March 2020 Prospectus provided

further information on the process the Company undertook when approving the business

combination with Nikola Motor, stating in relevant part:




                                                 32
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 33 of 77 PageID #: 33




     As described under “The Background of the Business Combination” above, VectoIQ’s
     board of directors, in evaluating the Business Combination, consulted with VectoIQ’s
     management and financial and legal advisors. In reaching its unanimous decision to
     approve the Business Combination Agreement and the transactions contemplated by
     the Business Combination Agreement, VectoIQ’s board of directors considered a range
     of factors, including, but not limited to, the factors discussed below. In light of the
     number and wide variety of factors considered in connection with its evaluation of the
     combination, VectoIQ’s board of directors did not consider it practicable to, and did
     not attempt to, quantify or otherwise assign relative weights to the specific factors that
     it considered in reaching its determination and supporting its decision. VectoIQ’s board
     of directors viewed its decision as being based on all of the information available and
     the factors presented to and considered by it. In addition, individual directors may have
     given different weight to different factors.

        104.    The Company filed amendments and revisions to the March 2020 Prospectus on

April 15, 2020, May 1, 2020, and May 5, 2020 on Forms S-4/A.

        April 20, 2020 Proxy Statement

        105.    On April 20, 2020, the Company filed a Schedule 14A with the SEC (the “April

2020 Proxy Statement”). Defendants Girsky, Gendelman, Hallac, Lynch, and McInnis solicited

the April 20, 2020 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which

contained material misstatements and omissions.11 The April 20, 2020 Proxy Statement sought to

extend the date by which the business combination with Nikola Motor would be consummated in

order to obtain stockholder approval of the transaction with Nikola Motor.

        106.    The April 2020 Proxy Statement failed to disclose that: (1) the Company failed to

adequately conduct due diligence prior to agreeing to merge with Nikola Motor; (2) the Company

exaggerated and obscured the background and expertise of its primary employees; (3) the

Company overstated Nikola’s hydrogen production and “in-house” capabilities, such as its


11
   Plaintiff’s allegations with respect to the misleading statements in the April 2020 Proxy
Statement are based solely on negligence; they are not based on any allegation of reckless or
knowing conduct by or on behalf of certain of the Individual Defendants, and they do not allege,
and do not sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance upon any
allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims.


                                                  33
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 34 of 77 PageID #: 34




capacity to design, manufacture, and test its products; (4) consequently, Nikola overplayed its

ability to reduce the cost of hydrogen fuel; and (5) the Company failed to maintain internal

controls.

        May 8, 2020 Proxy Statement

        107.   On May 8, 2020, the Company filed the May 2020 Proxy Statement with the SEC.

Defendants Defendants Girsky, Gendelman, Hallac, Lynch, and McInnis solicited the April 20,

2020 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions.12

        108.   The May 2020 Proxy Statement stated, regarding the Company’s Code of Conduct,

that:

         The New Nikola Board will adopt a Code of Business Conduct and Ethics, or the
        Code of Conduct, applicable to all of New Nikola’s employees, executive officers
        and directors. The Code of Conduct will be available on New Nikola’s website
        at www.nikolamotor.com. Information contained on or accessible through New
        Nikola’s website is not a part of this proxy statement/prospectus/information
        statement, and the inclusion of New Nikola’s website address in this proxy
        statement/prospectus/information statement is an inactive textual reference only.
        The nominating and corporate governance committee of the New Nikola Board will
        be responsible for overseeing the Code of Conduct and must approve any waivers
        of the Code of Conduct for employees, executive officers and directors. New
        Nikola expects that any amendments to the Code of Conduct, or any waivers of its
        requirements, will be disclosed on its website.

        109.   The May 2020 Proxy Statement was false and misleading because, despite

assertions to the contrary, its Code of Conduct was not followed, as the Individual Defendants

allowed false and misleading statements to be issued to the investing public.



12
   Plaintiff’s allegations with respect to the misleading statements in the May 2020 Proxy
Statement are based solely on negligence; they are not based on any allegation of reckless or
knowing conduct by or on behalf of certain of the Individual Defendants, and they do not allege,
and do not sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance upon any
allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims.


                                                 34
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 35 of 77 PageID #: 35




        110.    The May 2020 Proxy Statement also described the reasons for the VectoIQ former

Board’s reasons for approving the business combination, stating in relevant part:

        As described under “The Background of the Business Combination” above,
        VectoIQ’s board of directors, in evaluating the Business Combination, consulted
        with VectoIQ’s management and financial and legal advisors. In reaching its
        unanimous decision to approve the Business Combination Agreement and the
        transactions contemplated by the Business Combination Agreement, VectoIQ’s
        board of directors considered a range of factors, including, but not limited to, the
        factors discussed below. In light of the number and wide variety of factors
        considered in connection with its evaluation of the combination, VectoIQ’s board
        of directors did not consider it practicable to, and did not attempt to, quantify or
        otherwise assign relative weights to the specific factors that it considered in
        reaching its determination and supporting its decision. VectoIQ’s board of directors
        viewed its decision as being based on all of the information available and the factors
        presented to and considered by it. In addition, individual directors may have given
        different weight to different factors.

        This explanation of VectoIQ’s reasons for the combination and all other
        information presented in this section is forward-looking in nature and, therefore,
        should be read in light of the factors discussed under the section titled “Cautionary
        Note Regarding Forward-Looking Statements.”

        In approving the combination, VectoIQ’s board of directors determined not to
        obtain a fairness opinion. The officers and directors of VectoIQ have substantial
        experience in evaluating the operating and financial merits of companies from a
        wide range of industries and concluded that their experience and background,
        together with experience and sector expertise of Cowen, enabled them to make the
        necessary analyses and determinations regarding the Business Combination.

        111.    The May 2020 Proxy Statement further outlined the factors taken into consideration

supporting the Company’s former Board’s decision to support the business combination, stating

in relevant part:

        VectoIQ’s board of directors considered a number of factors pertaining to the
        Business Combination as generally supporting its decision to enter into the
        Business Combination Agreement and the transactions contemplated thereby,
        including, but not limited to, the following:

               Highly Disruptive Technology. VectoIQ’s management and board of
                directors believe that Nikola is a market disruptor in an attractive and
                growing industry with over 70 patents issued or pending and strong growth




                                                 35
Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 36 of 77 PageID #: 36




           prospects within the hydrogen fuel, BEV and FCEV sectors as well as
           adjacent markets;

          Strategic Partnerships. VectoIQ’s management and board of directors
           considered Nikola’s strategic partnerships with industry leaders, which it
           believes reduce Nikola’s technology and execution risk from truck and
           hydrogen station development to truck sales and maintenance;

          High Demand for Product. VectoIQ’s management and board of directors
           considered the fact that Nikola has a high volume of fuel cell electric vehicle
           pre-orders, currently at over $10 billion, as well as contracts with top tier
           customers with investment-grade credit ratings;

          Platform Supports Further Growth Initiatives. VectoIQ’s management and
           board of directors believe that Nikola’s business model uniquely supplies
           both the truck and hydrogen fueling infrastructure, solving the fleets’
           concerns as to where to refuel with green hydrogen at competitive pricing
           to diesel;

          Due Diligence. VectoIQ’s management and board of directors conducted
           due diligence examinations of Nikola and discussions with Nikola’s
           management and VectoIQ’s financial and legal advisors concerning
           VectoIQ’s due diligence examination of Nikola;

          Financial Condition. VectoIQ’s board of directors also considered factors
           such as Nikola’s outlook, financial plan and debt structure, as well as
           valuations and trading of publicly traded companies and valuations of
           precedent combination and combination targets in similar and adjacent
           sectors (see “—Certain Nikola Projected Financial Information”);

          Attractive Market Valuation of Comparable Companies. The public
           trading market valuation of comparable “future transportation” companies
           (consisting of NIO, Tesla and Virgin Galactic, which we refer to
           collectively as the “Comparable Future Transportation Companies”) have
           expected 2020 enterprise value/revenue multiples and enterprise
           value/EBITDA multiples (in each case based on market data as of
           February 28, 2020) ranging from 3.3x to 650+x (and a median of 4.0x) and
           up to 29.5x, respectively. The public trading market valuation of
           comparable fuel cell technology companies (consisting of Ballard, Bloom
           Energy, Nel and Plug Power, which we refer to collectively as the
           “Comparable Fuel Cell Technology Companies”) have expected 2020
           enterprise value/revenue multiples and enterprise value/EBITDA multiples
           (in each case based on market data as of February 28, 2020) ranging from
           1.7x to 14.7x (and a median of 9.5x) and up to 77.3x (and a median of
           47.8x), respectively. The public trading market valuation of comparable
           commercial vehicle companies (consisting of Navistar, Paccar, Traton and
           Volvo which we refer to collectively as the “Comparable Commercial


                                             36
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 37 of 77 PageID #: 37




                Vehicle Companies”) have expected 2020 enterprise value/revenue
                multiples and enterprise value/EBITDA multiples (in each case based on
                market data as of February 28, 2020) ranging from 0.3x to 0.8x (and a
                median of 0.7x) and ranging from 3.1x to 8.4x (and a median of 6.5x),
                respectively. The VectoIQ board of directors believes that these multiples
                compare favorably to an initial market valuation of the post-Business
                Combination company reflected in the terms of the Business Combination
                corresponding to projected enterprise value/revenue multiples of 11.1x,
                2.4x, 1.0x and 0.6x in 2022, 2023, 2024 and 2025, respectively, and
                projected enterprise value/EBITDA multiples of 15.6x and 5.0x in 2024 and
                2025, respectively. While Nikola’s projected performance metrics used to
                derive the initial market valuation multiples of the post-Business
                Combination company reflected in the terms of the Business Combination
                are based on forecast periods two to five years beyond the comparable peer
                metrics, the VectoIQ board of directors believes that the implied valuation
                discount is such that even applying conservative discount rate assumptions
                to arrive at a present value for the post-Business Combination company
                results in a favorable comparison. For example, when applying the median
                2020 enterprise value/revenue multiple for the Comparable Fuel Cell
                Technology Companies of 9.5x to Nikola’s 2024 projected revenue, the
                initial market valuation of the post-Business Combination company implies
                a 67.6% annual discount rate from December 31, 2024 to June 30, 2020.
                Since Nikola’s business is not expected to achieve scale until 2024, the
                VectoIQ board of directors believes this present value methodology is the
                most reasonable method of comparison. Although this analysis is based on
                the current Nikola projections, the valuation multiples decline each year as
                a result of the high growth projected for Nikola’s business;

               Experienced and Proven Management Team. VectoIQ’s management
                and board of directors believe that Nikola has a strong management
                team which is expected to remain with the combined company to seek
                to execute Nikola’s strategic and growth goals;

(Emphasis added.)

       112.     Further, the May 2020 Proxy Statement described the Company’s due diligence

and Nikola’s purported ability to produce hydrogen as follows:

       Q.       Who is Nikola?

       A.       Nikola is a vertically integrated zero-emissions transportation solution
                provider that designs and manufactures state-of-the-art battery-electric and
                hydrogen fuel cell electric vehicles, electric vehicle drivetrains, energy
                storage systems, and hydrogen fueling stations. Nikola’s core product
                offering is centered around its battery-electric vehicle (“BEV”) and
                hydrogen fuel cell electric vehicle (“FCEV”) Class 8 semi-trucks. The key


                                                37
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 38 of 77 PageID #: 38




             differentiator of Nikola’s business model is its planned network of hydrogen
             fueling stations. Nikola is offering a revolutionary bundled lease model,
             which provides customers with the FCEV truck, hydrogen fuel, and
             maintenance for a fixed price per mile, locks in fuel demand and
             significantly de-risks infrastructure development. See “Information About
             Nikola.”

                                             ***


      During the week of November 25, 2019, members of the management teams from
      both companies met at Nikola’s’ headquarters in Phoenix, Arizona to enable
      VectoIQ’s management to learn more about Nikola’s current and planned business.
      Throughout the week the management teams also held calls to discuss scheduling
      for continued due diligence meetings as well as a timeline for a potential
      combination. During this period, VectoIQ assembled a number of industry experts
      to advise with respect to vehicle development, electrification, fuel cells, software,
      connectivity and manufacturing in connection with its due diligence efforts.

       During the week of December 2, 2019, representatives of VectoIQ and Nikola held
      a technical due diligence call and VectoIQ had discussions with industry experts on
      commercial conditions in the Class 8 Hydrogen and Electrification markets.

                                             ***

      First Test Station Installed at Nikola’s Phoenix HQ

      Through our partnership with Nel ASA, a Norwegian hydrogen company (“Nel”),
      we have initiated the development of the hydrogen station infrastructure by
      completing our first 1,000 kg demo station in the first quarter of 2019 at our
      corporate headquarters in Phoenix, Arizona. The demo hydrogen station offers
      hydrogen storage and dispensing and serves as a model for future hydrogen stations.

      113.   The May 2020 Proxy Statement described the Company’s business as follows:

       1. DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION


      Nikola Corporation (“Nikola” or the “Company”) is a designer and manufacturer
      of battery-electric and hydrogen-electric vehicles, electric vehicle drivetrains,
      vehicle components, energy storage systems, and hydrogen stations.

      The Company is also developing a network of hydrogen fueling stations to meet
      hydrogen fuel demand for its customers. Fueling related activities will be
      conducted through the Company’s wholly-owned subsidiary, Nikola Energy.

(Emphasis added.)


                                               38
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 39 of 77 PageID #: 39




        114.    The May 2020 Proxy Statement additionally touted the Company’s “in-house”

capabilities and Defendant Milton’s purported value and expertise—and the risks faced thereby,

stating in relevant part:

        In June 2019, Nikola moved into our state-of-the-art headquarters and R&D facility
        in Phoenix, Arizona, which consists of more than 150,000 square feet and where
        we are capable of designing, building, and testing prototype vehicles in-house.

                                             ***
        We are highly dependent on the services of Trevor R. Milton, our Chief Executive
        Officer.

        We are highly dependent on the services of Trevor R. Milton, Chief Executive
        Officer, and largest stockholder. Mr. Milton is the source of many, if not most, of
        the ideas and execution driving Nikola. If Mr. Milton were to discontinue his
        service to us due to death, disability or any other reason, we would be significantly
        disadvantaged.

(Emphasis added.)

        115.    The May 2020 Proxy Statement failed to disclose that: (1) the Company failed to

adequately conduct due diligence prior to agreeing to merge with Nikola Motor; (2) the Company

exaggerated and obscured the background and expertise of its primary employees; (3) the

Company overstated Nikola’s hydrogen production and “in-house” capabilities, such as its

capacity to design, manufacture, and test its products; (4) consequently, Nikola overplayed its

ability to reduce the cost of hydrogen fuel; and (5) the Company failed to maintain internal

controls.

        May 15, 2020 Tweet

        116.    On May 15, 2020, Defendant Milton published a tweet describing the products,

technology and ability of Nikola Motor, stating:

        I laugh when articles say Nikola is all talk. 300+ mile battery and 500+ mile fuel
        cell to be produced by @nikolamoto& @IVECO. These are real. Our tech is years
        ahead. Production starts next year & Factory being prepped now in Germany.
        Watch while others follow the boss. [Emoji and images



                                                 39
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 40 of 77 PageID #: 40




        omitted.]13

(Emphasis added.)

        June 3, 2020 Press Release

        117.    On June 3, 2020, the Company issued a press release announcing the closing of the

business combination between VectoIQ and Nikola Motor, stating in relevant part:

        The business combination, which was approved on June 2, 2020 by VectoIQ
        stockholders, further solidifies Nikola as a global leader in zero-emissions
        transportation and infrastructure solutions. On June 4, 2020, the combined
        company’s shares will trade on the Nasdaq under the new ticker symbol “NKLA.”

                                                   ***

        “Nikola is thrilled to complete the Nasdaq listing and be part of the ESG investment
        world. This is a significant endorsement in fuel-cell and battery-electric technology.
        Since Nikola launched its first fuel-cell semi-truck, you have seen the world rally
        behind hydrogen and follow our lead. What was once considered the fuel of the
        future is now accepted as today’s solution,” said Nikola’s Founder and Executive
        Chairman Trevor Milton. “With our Nikola IVECO joint venture and over $10
        billion in pre-order reservations, Nikola is positioned to be a wonderful story of
        how one company can literally change the world.”

        June 6, 2020 Tweet

        118.    On June 6, 2020, Defendant Milton published a tweet explaining the Company’s

purported in-house abilities, stating: “All the technology, software, controls, E axle, inverters etc

we do internally. We joint venture with those that know the supply chain and manufacturing like

Iveco. We outsource autonomy. We outsource hardware production.” (Emphasis added.)

        July 1, 2020 Tweet

        119.    On July 1, 2020, Defendant Milton published another tweet boasting Nikola’s “in

house” capacity, stating:

        We don’t make the cells. We make the entire pack like the top guys do. We do have
        an OEM making our truck but all internals are Nikola’s IP; batteries, inverters,

13
  Defendant Milton recently deleted his twitter account or otherwise made it inaccessible to the public. The
tweets set forth herein are a matter of public record.


                                                    40
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 41 of 77 PageID #: 41




       software, ota, infotainment, controls, etc. We own it all in house. Just not the
       plant to build the truck

(Emphasis added.)

       July 5, 2020 Tweet

       120.    Defendant Milton continued to tweet about Nikola’s supposed in house capabilities,

specifying on July 5, 2020: “I’m talking about stuff that has no value; cabs, windows, seats or seat

belts or ac units. All major components are done in house; batteries, inverters, software,

controls,infotainment, over the air, etc, you don’t care about the truth you’re just out to be a

keyboard warrior.”

       July 15, 2020 Tweet

       121.    Defendant Milton continued to promote the Company’s purported technology and

capabilities in his twitter posts. On July 15, 2020, Defendant Milton posted a supposed test run of

the Nikola Two truck. Along with the video footage, Defendant Milton published the following

tweets describing the video and promising future professional footage:

       0-60 in under 5 seconds in the #nikolatwo hydrogen semi truck. Damn that was
       fast! Edited / professional content coming soon for everyone but here’s my raw
       cell phone behind the scene.

       Yeah, we’ll be posting Go Pro video that’s being edited, etc . Be up soon showing
       0-60 camera time, outside view and also side by side against a diesel truck. This is
       just a teaser shot

       Actually around 5 seconds. That’s 10 seconds to hit 60 and slow down. Around
       that time, exact timing to be shown in the edited videos coming out next month.
       Side by side diesel comparison, etc.

(Emphasis added.)

       July 17, 2020 Prospectus




                                                41
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 42 of 77 PageID #: 42




        122.    On July 17, 2020, the Company filed a prospectus with the SEC on Form 424B3

(the “July 17, 2020 Prospectus”). The July 17, 2020 touted the Company’s unique product

offerings, stating in relevant part:

        We are a vertically integrated zero-emissions transportation solution provider that
        designs and manufactures state-of-the-art battery-electric and hydrogen fuel cell
        electric vehicles, electric vehicle drivetrains, energy storage systems, and hydrogen
        fueling stations. Our core product offering is centered around our battery-electric
        vehicle (“BEV”) and hydrogen fuel cell electric vehicle (“FCEV”) Class 8 semi-
        trucks. The key differentiator of our business model is our planned network of
        hydrogen fueling stations. We are offering a revolutionary bundled lease model,
        which provides customers with the FCEV truck, hydrogen fuel, and maintenance
        for a fixed price per mile, locks in fuel demand and significantly de-risks
        infrastructure development.

(Emphasis added.)

        123.    The July 17, 2020 Prospectus boasted of the Company’s Truck, Energy, and

Powersports business units, stating that:

        The Truck business unit is developing and commercializing battery-electric vehicle
        (“BEV”) and hydrogen fuel cell electric vehicle (“FCEV”) class 8 trucks that
        provide environmentally friendly, cost-effective solutions to the short haul and
        long-haul trucking sector. The Energy business unit is developing and constructing
        a network of hydrogen fueling stations to meet hydrogen fuel demand for FCEV
        customers. The Powersports business unit is developing electric vehicle solutions
        for military and outdoor recreational applications.

        124.    The July 17, 2020 Prospectus, under a section titled, “Who We Are,” described

Nikola’s business and prospects in relevant part:

        Nikola’s vision is to be the zero-emissions transportation industry leader. We plan
        to realize this vision through world-class partnerships, groundbreaking R&D, and
        a revolutionary business model.

                                             ***
        We believe our station network will provide a competitive advantage and help
        accelerate the adoption of our FCEVs. We believe our product portfolio and
        hydrogen fueling network provides a key strategic advantage that differentiates
        Nikola from competitors and will allow us to disrupt the estimated $600 billion
        global heavy-duty commercial vehicle and the related fueling and maintenance
        ecosystems.



                                                 42
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 43 of 77 PageID #: 43




        125.    Further, the July 17, 2020 Prospectus discussed and described Nikola’s “total

addressable market,” stating in relevant part that, “[g]lobally, the total addressable market

(“TAM”), is estimated to be a $600 billion per-year with steady growth expected to continue as e-

commerce and global economic growth fuel the need for more heavy-duty trucks.” The July 17,

2020 also maintained that “Nikola’s unique bundled lease which included the FCEV truck, fuel,

and maintenance, will allow us to expand our total addressable market significantly when

compared to traditional OEMs.”

        126.    The July 17, 2020 Prospectus touted Nikola’s seemingly solid market positioning,

stating in relevant part:

        As the commercial transportation sector transitions towards zero-emission
        solutions, we believe there will be a need to offer tailored solutions that meet the
        needs of each customer. Unlike the passenger vehicle market, where users typically
        return home each day, the commercial vehicle market contains multiple use cases
        often requiring vehicles to be out on the road for days, or weeks at a time. By
        offering both BEVs (for short-haul) and FCEVs (for medium- and long-haul), we
        believe Nikola is uniquely positioned to disrupt the commercial transportation
        sector by providing solutions that address the full range of customer needs.

        127.    The July 17, 2020 Prospectus also described Company’s product offerings and

proprietary technologies in relevant part as follows:

        We have developed an extensive portfolio of proprietary technologies that are
        embedded and integrated in our highly specialized BEV and FCEV zero-emission
        vehicles. In addition, we plan to leverage our zero-emission powertrain expertise to
        address transportation adjacencies as exemplified with our Powersports product
        offerings.

                                               ***
        Our management team is primarily focused on the core semi-truck and hydrogen
        station programs. However, we believe that we can leverage our zero-emission
        powertrain expertise to address transportation adjacencies. Our Powersports
        product offerings provide significant benefits to our core semi-truck and hydrogen
        station programs, including branding halo, driving awareness of Nikola and our
        industry-defining technology, and R&D synergies on electric drivetrain, battery
        technology, and other core components.




                                                43
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 44 of 77 PageID #: 44




                                               ***

        Nikola’s bundled lease includes maintenance for its vehicles. Service and
        maintenance of an electric vehicle is expected to be lower than the traditional ICE
        vehicle which has been proven in the electric passenger vehicle market. Fewer parts
        and considerably reduced complexity of the key drivetrain components should
        result in fewer breakdowns and less preventive maintenance, leading to better
        uptime and lower maintenance cost to operators. Reduced downtime could also lead
        to increased revenue for fleets as asset productivity increases.


        128.   Additionally, the July 17, 2020 Prospectus outlined the Company’s plans and

expectations regarding its vehicles, services, and maintenance infrastructure, stating in relevant

part:

        In addition to building heavy-duty zero-emission trucks, Nikola is also developing
        fueling and charging stations in North America and Europe to support our FCEV
        fleet customers and to help capture first mover advantage with respect to next
        generation fueling infrastructure. Over the next 8 to 10 years, Nikola intends to
        collaborate with strategic partners to build up to 700 fueling and charging stations
        in North America and approximately 70 fueling and charging stations in Europe.

                                              ***
        A key requirement for our fleet customers is knowing there is an available service
        infrastructure for the maintenance and repair of our vehicles. Nikola is building a
        strong network of providers, a robust preventive maintenance program, as well as
        several levels of service depending on the complexity and type of maintenance
        required.

        Nikola’s plans with respect to the service and maintenance of its vehicles is
        expected to include the following:

              Electric vehicles have a system of sensors and controls that allow for precise
               monitoring of the vehicle and component operation performance. We will
               use this data to provide smart predictive maintenance, which will decrease
               downtime and costs by identifying a potential problem before it results in a
               breakdown.

              Nikola will have the ability to provide over the air updates and software
               fixes when the vehicle is stopped. This can significantly reduce the time for
               repair and improve uptime.

              In cases where a customer has their own maintenance infrastructure, we will
               identify and provide procedures for items that can be maintained at their



                                                44
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 45 of 77 PageID #: 45




               shops. This could include procedures such as tire changes, wiper and
               windshield repair and brake servicing.

              In cases where the customer does not have a maintenance infrastructure or
               for more complex items, Nikola is leveraging its exclusive partner
               Thompson Caterpillar for maintenance and warranty work. Customers will
               have access to an already established network of 800 service stations as well
               as the ability to deploy a mobile service model. We will also support our
               partners with technologies like augmented reality and web-enabled video to
               support technicians for very complex tasks or newly identified issues.

              If a vehicle requires maintenance of a complex system such as the fuel cell
               or battery, some of those items can be swapped or replaced with relative
               ease. This allows us to repair the downed component in the background and
               minimize vehicle downtime. We are also planning to develop a network of
               trained technicians that can travel to a customer or service partner site as
               necessary.

       129.    Lastly, the July 17, 2020 Prospectus outlined the Company’s partnership

philosophy as follows:

       Nikola’s vision will be realized through a revolutionary business model,
       groundbreaking R&D, disciplined execution, and world-class partnerships. Our
       business model is validated and supported by world-class strategic partnerships that
       significantly reduce execution risk, improve commercialization timeline, and
       provide a long-term competitive advantage. These world-class partners have
       accelerated our internal development, growth, and learning and have positioned us
       to revolutionize the transportation sector. We believe our partnerships help increase
       the depth and breadth of our competitive advantage as well.

       Our partnership philosophy is a recognition that the world’s toughest challenges
       require bold solutions and a collaborative effort from multiple parties. Our goal is
       to provide zero-emission solutions to the transportation sector and to usher in next-
       generation grid solutions. With the help of our partners, we believe our chances of
       success are greatly improved. At Nikola, we are inspired by the knowledge that if
       we are successful, the whole world wins.

       July 22, 2020 Tweet

       130.    On July 22, 2020, Defendant Milton published tweets announcing that Nikola’s Tre

model trucks were currently coming off the assembly line, stating that:

       We break ground on our factory tomorrow. We have 5 units coming off assembly
       line now in Ulm Germany. We will be first to market with 300+ mile BEV. Say
       something nice, do your research or don't comment. [Emoji omitted.]


                                                45
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 46 of 77 PageID #: 46




        We are breaking ground on our factory tomorrow bud. 5 Units coming off assembly
        lines in Germany for testing and we'll be first to market with a 300+ mile BEV. At
        least be objective. Give props when due.

(Emphasis added.)

        July 27, 2020 Prospectus

        131.    On July 27, 2020, the Company filed another prospectus with the SEC on Form

424B3, which contained substantially the same statements outlined above from the July 17, 2020

Prospectus.

        August 4, 2020 Form 10-Q and Earnings Call

        132.    On August 4, 2020, the Company filed its quarterly report on Form 10-Q with the

SEC for its second fiscal quarter ended June 30, 2020 (the “2Q20 10-Q”), signed by Defendants

Russell and Brady. The 2Q20 10-Q flaunted Defendant Milton’s value and capabilities, and

described the following as a risk factor of the Company:

        We are highly dependent on the services of Trevor R. Milton, our Executive
        Chairman.

        We are highly dependent on the services of Trevor R. Milton, our Executive
        Chairman, and largest stockholder. Mr. Milton is the source of many, if not most,
        of the ideas and execution driving Nikola. If Mr. Milton were to discontinue his
        service to us due to death, disability or any other reason, we would be significantly
        disadvantaged.

(Emphasis added.)

        133.      The 2Q20 10-Q provided an overview of the Company and its purported hydrogen

fuel abilities, stating in relevant part:

        We are a vertically integrated zero emissions transportation systems provider that
        designs and manufactures state of the art battery electric and hydrogen electric
        vehicles, electric vehicle drivetrains, energy storage systems, and hydrogen fueling
        stations. To date, we have been primarily focused on delivering zero emission Class
        8 trucks to the commercial transportation sector in the U.S. and in Europe. Our core
        product offering includes battery electric and hydrogen fuel cell electric trucks and
        hydrogen fuel.


                                                 46
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 47 of 77 PageID #: 47




       We operate in three business units: Truck, Energy and Powersports. The Truck
       business unit is developing and commercializing BEV and FCEV Class 8 trucks
       that provide environmentally friendly, cost effective solutions to the short haul and
       long haul trucking sector. The Energy business unit is developing and constructing
       a network of hydrogen fueling stations to meet hydrogen fuel demand for our FCEV
       customers. The Powersports business unit is developing electric vehicle solutions
       for military and outdoor recreational applications.

       134.   With respect to Nikola’s disclosure controls and procedures, the 2Q20 10-Q

maintained:

       We maintain a system of disclosure controls and procedures (as defined in Rules
       13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange
       Act”) designed to ensure that the information required to be disclosed by us in the
       reports that we file or submit under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the rules and forms
       of the Securities and Exchange Commission, and is accumulated and
       communicated to our management, including our Chief Executive Officer (our
       principal executive officer) and Chief Financial Officer (our principal financial
       officer), as appropriate, to allow timely decisions regarding required disclosure.

       Our management, with the participation of our Chief Executive Officer and our
       Chief Financial Officer, has evaluated the effectiveness of our disclosure controls
       and procedures under the Exchange Act as of June 30, 2020, the end of the period
       covered by this Quarterly Report on Form 10-Q. Based on such evaluation, our
       Chief Executive Officer and our Chief Financial Officer have concluded that, as of
       such date, our disclosure controls and procedures were effective.

                                              ***

       There were no changes in our internal control over financial reporting, as identified
       in connection with the evaluation required by Rule 13a-15(d) and Rule 15d-15(d)
       of the Exchange Act, that occurred during the three months ended June 30, 2020
       that have materially affected, or are reasonably likely to materially affect, our
       internal control over financial reporting.

       135.    Attached to the 2Q20 10-Q were SOX certifications signed by Defendants Russell

and Brady attesting to the accuracy of the 2Q20 10-Q.




                                                47
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 48 of 77 PageID #: 48




        136.    The Company also hosted an earnings call for analysts and investors on August 4,

2020. During the call, Defendant Russell touted Nikola’s business operations and prospects, stating

in relevant part:

        Nikola is a vertically integrated zero emissions transportation systems provider. We
        design and manufacture battery electric and hydrogen fuel cell electric vehicles
        along with the battery charging systems and hydrogen fueling stations to power
        them. Our core global offering centers on heavy commercial trucks. Our long haul
        commercial transport solution is especially unique with a revolutionary bundled
        lease or freight-as-a-service model. We provide customers with a fuel cell electric
        truck, the hydrogen fuel it needs and the all scheduled maintenance for a fixed total
        cost.

        All the customer needs to provide is a driver. This approach has proven very
        attractive and many customers are finding that they will be able to transition to zero
        emissions without an increase in total cost compared to their current fossil fuel
        solution. Our fuel cell electric truck reservation book exceeded 14,000 units or
        approximately $10 billion in potential revenue sometime ago.

        Since then we focused our efforts on direct partnerships with customers, who have
        dedicated routes rolling out our hydrogen station network along corporate
        customers dedicated routes or milk runs allows us to guarantee a high degree of
        hydrogen station utilization and avoid speculative investments in fueling
        infrastructure. Stations are being developed based on known customer demand
        along established dedicated routes.

        137.    In response to a question regarding Nikola’s future business offerings

encompassing more than trucking and fuel stations, Defendant Russell teased:

        Well . . . you have to trust us, as there’s a lot more going on than you see in the
        announcements. As you know, we’re talking to lots of folks. We were talking to
        lots of folks before, but now this seems like just about everybody in the world
        knows about us. We’re having lots of conversations with lots of people. And when
        we are able to announce those publicly, we’re going to do it just as Kim said. A lot
        of the people we’re talking to would like to keep those conversations confidential
        for now.

        And so that’s one of the reasons we don’t announce everything that we have going
        on. But when we have something that we can publicly announce and you’re going
        to hear about it. I will make one additional to Kim’s point before. There’s going to
        be a lot of cool things in Nikola world. You want, you want to be there? We won’t
        wait. If we have something that’s material, of course, we’re going to announce it.




                                                 48
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 49 of 77 PageID #: 49




        We’re required to do that. But there’s going to be a lot of cool stuff that happens in
        Nikola world. That’s going to be a place.

(Emphasis added.)

        138.    In response to a question concerning the grid and the part hydrogen would play in

addressing the demand in the energy market, Defendant Russell stated:

        One of the great benefits of what Nikola is bringing to the world is the ability to
        balance the renewable energy that’s coming into the grid.

                                             ***
        So one of the great things that Nikola offers to the world is when we put these
        hydrogen stations in and we start to get a lot of them in there, it represents a
        tremendous amount of demand for electricity that can match up to the supply. So
        we can make a – we can make hydrogen when the electricity is available and then
        we don’t have to add significant demand to the peak.

                                              ***
        And so you got this mismatch between the peak of renewable production, if the
        wind happens to be blowing optimally around noon, and the sun always shines
        optimally at noon, then you’ve got way too much power at that point. And then but
        sometime around between four o’clock and seven o’clock you don’t have enough.
        Well, guess what, when Nicola is there in bulk, which we’re going to be in volume.
        We can take a lot of that extra power at the peak and turn it into hydrogen. And
        then we don’t have to be pulling power when the rest of the grid needs it so badly
        at the peak of demand.

        August 10, 2020 Press Release

        139.    On August 10, 2020, the Company issued a press release announcing a “Landmark

Order of 2,500 Battery-Electric Waste Trucks from Republic Services.” The press release stated,

in relevant part:

        “Nikola specializes in heavy-duty, zero-emission Class 8 trucks. The refuse market
        is one of the most stable markets in the industry and provides long-term shareholder
        value,” said Nikola Founder and Executive Chairman Trevor Milton. “The Nikola
        Tre powertrain is ideal for the refuse market as it shares and uses the same batteries,
        controls, inverters and e-axle. By sharing the Tre platform, we can drive the cost
        down for both programs by using the same parts. You couldn’t pick a better partner
        than Republic Services, a leader in long-term environmental sustainability and
        customer service. Republic Services will help us ensure the Nikola Tre meets
        customer and fleet lifecycle demands and we are excited to have them participate
        in the design process.”


                                                  49
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 50 of 77 PageID #: 50




       140.    The press release further quoted Defendant Russell, who touted the significance of

the large order, stating, “[t]his is a game changer,” and explaining that “[r]efuse truck customers

have always ordered chassis from truck OEMs and bodies from other suppliers. Nikola has fully

integrated the chassis and body, covering both with a single factory warranty. Trucks will include

both automated side loaders and front-end loaders — all of which will be zero-emission.”

        August 13, 2020 Tweet

       141.    On August 13, 2020, Defendant Milton published a tweet claiming that “[w]e

currently make our own green H2 for under $4 / kg. We are open to others down the road but we

have our stations going up and need to focus on completing ours first. Then we can work with

others as we expand.”

       September 8, 2020 Press Release

       142.    On September 8, 2020, the Company issued a press release announcing a strategic

partnership between Nikola and GM. The press release stated, in relevant part:

       “Nikola is one of the most innovative companies in the world. General Motors is
       one of the top engineering and manufacturing companies in the world. You couldn’t
       dream of a better partnership than this,” said Nikola Founder and Executive
       Chairman Trevor Milton. “By joining together, we get access to their validated
       parts for all of our programs, General Motors’ Ultium battery technology and a
       multi-billion dollar fuel cell program ready for production. Nikola immediately gets
       decades of supplier and manufacturing knowledge, validated and tested production
       ready EV propulsion, world-class engineering and investor confidence. Most
       importantly, General Motors has a vested interest to see Nikola succeed. We made
       three promises to our stakeholders and have now fulfilled two out of three promises
       ahead of schedule. What an exciting announcement.”

       143.    The statements referenced above in ¶¶97-104, 116-142 were materially false and

misleading because they failed to disclose, inter alia, that: (1) the Company failed to adequately

conduct due diligence prior to executing the merger with Nikola Motor; (2) the Company

exaggerated and obscured the background and expertise of its primary employees; (3) the



                                                50
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 51 of 77 PageID #: 51




Company overstated Nikola’s hydrogen production and “in-house” capabilities, such as its

capacity to design, manufacture, and test its products; (4) consequently, Nikola overplayed its

ability to reduce the cost of hydrogen fuel; (5) Defendant Milton, continually personally

exaggerated the Company’s business operations and prospects, including by tweeting deceptive

video footage of Nikola’s “test” run of its Nikola Two truck; (6) contrary to Defendant Milton’s

representations, the Company did not in fact have five Tre trucks “coming off the assembly line

right now”; (7) the aforementioned misrepresentations painted a false image of the Company

which artificially inflated Nikola’s stock price and subjected the Company to predictably

heightened regulatory scrutiny and exposure; and (8) the Company failed to maintain internal

controls. As a result of the foregoing, the Company’s public statements were materially false and

misleading.

                                 The Truth Begins to Emerge

       144.   On September 10, 2020, Hindenburg released the Hindenburg Report. The

Hindenburg Report maintained that “Nikola is an intricate fraud built on dozens of lies over the

course of its Founder and Executive Chairman Trevor Milton’s career.” The Hindenburg Report

asserted that Hindenburg had “gathered extensive evidence—including recorded phone calls, text

messages, private emails and behind-the-scenes photographs—detailing dozens of false statements

by [Defendant Milton].” The Hindenburg Report questioned several claims made by Nikola and/or

Defendant Milton from before the beginning of the Relevant Period, and revealed, inter alia, that

despite assertions that Nikola manufactures and designs the components of its products “in house”

Nikola actually obtains these components from third parties via licensing or purchases; the

Company has no hydrogen production; the video footage published by Defendant Milton on his

twitter account in July 2020 of the Nikola Two was staged; the Company lacked qualified




                                               51
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 52 of 77 PageID #: 52




employees, including Defendant Milton, whose own background had been overplayed; and the

five Tre trucks that were supposedly coming off production lines, were not complete.

        145.   According to the Hindenburg Report, claims that the Company designed,

manufactured, and tested products “in house” were significantly overstated, stating in relevant

part:

        Trevor claims Nikola designs all key components in house, but they appear to
        simply be buying or licensing them from third-parties. One example: we found
        that Nikola actually buys inverters from a company called Cascadia. In a video
        showing off its “in-house” inverters, Nikola concealed the Cascadia label with a
        piece of masking tape.

                                                  ***
        Despite regularly claiming to develop almost everything in-house, Nikola quietly
        outsourced the NZT redesign to a small company called Stellar Strategy LLC
        (https://stellarstrategyllc.com/). Stellar is staffed by former executives of Polaris
        (https://offroad.polaris.com/en-us/), a well-known producer of off-road vehicles
        who had advised Nikola on the open cabin version.

(Emphasis added.)

        146.   The Hindenburg Report pointed out that skepticism over Nikola’s purported in-

house capabilities was not new to Defendant Milton, stating, “[a]fter the critical Bloomberg article

(https://www.bloomberg.com/news/articles/2020-06-17/nikola-s-founder-exaggerated-the-

capability-of-hisdebut-truck), it seemed there was an undercurrent of skepticism that Trevor

became obsessed with countering[]” and that:


        Nikola had always made claims that its components were developed inhouse, dating
        back to Nikola’s first press release (https://nikolamotor.com/press_releases/nikola-
        motor-company-formed-to-transform-u-s-transportation-industry-25) on May 9,
        2016:

        “The majority of the semi-trucks components are being developed by Nikola.”

                                               ***




                                                 52
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 53 of 77 PageID #: 53




       When people would ask skeptically what Nikola had ever actually developed,
       Trevor would respond with a list of components such as batteries and inverters
       made in-house.

       147.    The Hindenburg Report detailed tweets by Defendant Milton and videos posted

online by him to respond to challenges that the Company’s inverters were designed in house. One

video, posted on July 14th, 2020, Defendant Milton stated:

       “We do all the e-axle design in house. All the gears, the gear reductions. The thermal the
       cooling. Even the controls that go with it. And, also, the inverters as well. All inverters
       on the Nikola truck are probably some of the most advanced software systems that I
       know of anywhere in the automotive world. Why do I know that? It’s because other
       OEMs are asking us to use it.”

       148.    Yet, in the same video, a piece of masking tape can clearly be seen covering the

label on the inverter component, which Hindenburg stated belonged to a small company in

Portland called Cascadia Motion. The Hindenburg Report further confirmed with an engineer for

Cascadia Motion that those specific components were sold to the public and maintained that,

“[t]his follows the same pattern. Nikola has regularly used off-the-shelf products from third parties,

while claiming to have vast internal proprietary technology and to “design” all the products itself.

It then partners with companies that actually have the components Nikola claimed to have already

developed internally.”

       149.    The Hindenburg Report further asserted that the Company also exaggerated its

capacity to produce hydrogen and to cut down the cost of hydrogen fuel, stating in relevant part:

       A spokesman for Volvo spin-off Powercell AB, a hydrogen fuel cell technology
       company that formerly partnered with Nikola, called Nikola’s battery and
       hydrogen fuel cell claims “hot air”. . . .

       Inexpensive hydrogen is fundamental to the success of Nikola’s business model.
       Trevor has claimed in a presentation to hundreds of people and in multiple
       interviews to have succeeded at cutting the cost of hydrogen by ~81% compared to
       peers and to already be producing hydrogen. Nikola has not produced hydrogen
       at this price or at any price as he later admitted when pressed by media.




                                                 53
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 54 of 77 PageID #: 54




       Trevor has appointed his brother, Travis, as “Director of Hydrogen
       Production/Infrastructure” to oversee this critical part of the business. Travis’s prior
       experience looks to have largely consisted of pouring concrete driveways and doing
       subcontractor work on home renovations in Hawaii.

(Emphasis added.)

       150.    The Hindenburg Report quoted multiple interviews with Defendant Milton in 2020,

where Defendant Milton claims that Nikola has brought the cost of hydrogen down to below $3-

$4/kg. In one such interview, Defendant Milton admitted that “Nikola’s entire answer to bringing

down the cost [of hydrogen] was to simply standardize a hydrogen station” and further

acknowledged that the Company did not produce any hydrogen at all.

       151.    According to the Hindenburg Report, the Company’s key employees were not as

qualified as Nikola set them out to be. For example, as noted above the Director of Hydrogen

Production/Infrastructure is Defendant Milton’s younger brother, whose only experience related

to paving driveways in Hawaii. The Company’s Head of Infrastructure Development of the 700+

hydrogen stations Nikola plans to make is a former CEO of a golf club. The Hindenburg Report

questioned these and other qualifications of Nikola’s leadership, stating in relevant part:

       Trevor: “We’ve Assembled One of the Best Teams in the World” Nikola’s
       Chief Engineer: A Background Largely in Software Development and Pinball
       Machine Repair

       Trevor regularly touts bringing in top talent (https://youtu.be/ol110JwBQAA?t=33)
       from all over the world. Key to that team is Nikola’s Chief Engineer, Kevin Lynk
       (https://www.linkedin.com/in/klynk/).

       Trevor credits Kevin with designing all of the company’s e-axle, a complex task
       for one vehicle let alone Nikola’s proposed suite of vehicles. . . .We reviewed
       Kevin’s biography on LinkedIn and found that prior to Nikola, he worked for 7
       months designing oilfield products using CAD software, 3.5 years in software
       development, and prior to that spent 9 months repairing pinball machines.

       152.    The Hindenburg Report further maintained that the July 2020 video footage of the

Nikola Two posted by Defendant Milton, claiming that the truck went “0-60 in Under 5 Seconds”



                                                 54
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 55 of 77 PageID #: 55




was actually “Already Rolling When the Video Started and it Still Took Over 10 Seconds” and

was misleading, at best. The Hindenburg Report pointed out that although one was promised, no

professional video followed the video post.

       153.    The Hindenburg Report tracked Defendant Milton’s questionable history of

launching and leaving business ventures that leveraged the work and ideas of others and

unsuccessfully attempted to sell an image of innovation and progress, stating in relevant part:

       . . . Trevor Milton’s Career Path Leading Up to Nikola November 2009:
       Trevor Milton Launches dHybrid, Inc. with a Partner, Kicking off his EV
       Trucking Journey. It Ended in Litigation With Allegations of
       Misappropriation and False Promises

       After dropping out of college [], Trevor Milton started an alarm sales company in
       Utah called St. George Security and Alarm. He eventually exited the business for
       $300,000. Our interview with its buyer indicated that Trevor overpromised,
       resulting in a total loss for the initial acquirer. We also interviewed Trevor’s
       “50/50” business partner who indicated he was led to believe the exit was much
       smaller, saying he ultimately received only $100,000 for his “50%”. Following the
       alarm business exit, Trevor launched an online classified ads website that sold used
       cars, called uPillar.com, which eventually failed. (For more on both of these early
       businesses, see the
       Appendix at the end of this report.)

       Following those two early pursuits, Trevor’s initial foray into alternative energy
       vehicles was a company called dHybrid, Inc. Trevor joined forces with an engineer
       named Mike Shrout who had developed compressed natural gas (CNG) conversion
       technology for diesel engines. Shrout was to bring the technical expertise to the
       venture while Trevor would bring his business experience.

       It Got Off to a Good Start: dHybrid Entered into Agreement with Major
       Trucking Company Swift to Convert Up to 800 Trucks, a Contract Valued at
       16 Million
                                        ***

       Swift Later Sued, Alleging the Company Delivered Only 5 Trucks That Didn’t
       Work and That dHybrid’s Officers Misappropriated Capital for Personal Use

                                           ***
       In the Lead-Up to the Lawsuit, Trevor Reached out to New Investors Claiming
       the Swift Contract Was Worth 250-300 Million Reality: We Have the
       Contract. It Was Only 16 Million
                                           ***


                                                55
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 56 of 77 PageID #: 56




       Following the Swift Litigation, dHybrid Sought a Buyout But the Deal Ended
       in More Litigation, With the Buyer Alleging dHybrid Made Numerous
       Misrepresentations About its Capabilities

                                         ***
       2012: With dHybrid Mired in Litigation, Trevor Started a New Company
       With his Dad, Choosing a Very Similar Name, dHybrid Systems

       Trevor Then Falsely Claimed to Prospective Partners That ‘dHybrid’ Had
       Been in Operation for Years
                                             ***
       2014: dHybrid Systems Was Then Acquired by Worthington—A Successful
       Exit…For Trevor

       We Learned from a Former Employee (In a Recorded Call) That dHybrid
       Concealed Potentially Fatal Product Issues from Worthington In Order to Get
       the Deal Done

       154.   The Hindenburg Report further alleged that Nikola did not have five Tre trucks

from Ulm, Germany coming off the production line, as those trucks were not completed according

to Hindenburg’s sources.

       155.   On this news, the price per share of Nikola common stock fell $10.24 per share

over the next two trading days, or 24%, from closing at $42.37 per share on September 9, 2020, to

close at $32.13 per share on September 11, 2020.

       156.   On September 14, 2020, the Company issued a press release rejecting the claims

presented in the Hindenburg Report in order to “set[] the record straight[.]” The same day,

Bloomberg published an article titled, “SEC Examining Nikola Over Short Seller’s Fraud

Allegations,” disclosing that the SEC was investigating the claims made in the Hindenburg Report.

       157.   The next day, on September 15, 2020, the Wall Street Journal published an article

titled, “Justice Department Probes Electric – Truck Startup Nikola Over Claims It Misled

Investors,” announcing that the DOJ was joining the SEC in investigating Nikola over fraud

allegations lodged against Nikola in the Hindenburg Report.




                                               56
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 57 of 77 PageID #: 57




       158.    Also on September 15, 2020, Hindenburg published the Hindenburg Report II,

asserting that “Nikola Failed to Address 43 of our 53 Questions. Of Those It Touched On, It

Largely Confirmed Our Findings or Raised New Questions[.]” The Hindenburg Report II further

critiqued Nikola’s purported response to claims that the Company designed and manufactured its

components in house, stating in relevant part:

       Our Report: Trevor Claimed On Video That Nikola’s Inverters Were
       Developed In House And That OEMs Were Asking To Use Them. In The Same
       Video He Is Showcasing An Inverter Manufactured By Cascadia With
       Masking Tape Covering Its Label.

       Nikola’s Response: Admits This is True, Then Deflects by Vaguely Stating
       That the Company Has Been “Working on Its Own Inverters For Quite Some
       Time”

                                               ***
       The company once again admitted the claims in our report to be true, and walked
       back its claims that these inverters were Nikola’s proprietary intellectual property
       by vaguely stating that it is “working on” its own inverter: “Nikola has been
       designing, engineering and working on its own inverters for quite some time.”

       159.    The Hindenburg Report II also pointed out Defendant Russell’s shift in his

description of the Company in a recent interview with the Financial Times, stating in relevant part:

       The company’s CEO, Mark Russell, further walked back the company’s claims
       to have vast proprietary technology when pressed by reporters from the Financial
       Times on Friday:

       “Asked about Mr. Milton’s claim to have all the ‘core’ technology for its vehicles,
       Mr. Russell described the company as an ‘integrator’, stitching together the
       many elements of its vehicles from a complex supply chain.”

       Russell’s admission clearly corroborates our own findings, and directly
       contradicts Trevor’s repeated claims of Nikola having vast proprietary
       intellectual property.

       The company’s response on Monday morning declared that “at no time did Nikola
       state that the inverter on the prototype truck shown in the video was the
       Company’s.” But of course it ignores the fact that there is video proof, narrated by
       Milton himself[.]

(Emphasis added.)


                                                 57
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 58 of 77 PageID #: 58




         160.   As the Hindenburg Report II pointed out, the Company’s retort to its hydrogen

production claims and its employees’ experience fared no better, stating in relevant part:

         Nikola’s Response Confirmed That None of this Happened: “Nikola Continues
         to Believe that its Planned Hydrogen Station Network…Will Provide Key
         Competitive Advantages.”

                                                ***
         As acknowledged by the company’s statement Monday, it has no hydrogen
         network, and simply hopes to have one in the future. This once again strikes us as
         a tacit admission of securities fraud.

                                               ***

         In our report, we noted that Trevor Milton appointed his younger brother Travis to
         a position that required scientific expertise. . . .

         The company responded on Monday by claiming that Travis is qualified for this
         high-level scientific position because he previously worked in construction:

         “Travis Milton previously owned and operated his own construction company
         preparing him for hydrogen station infrastructure and buildouts.”

(Emphasis added.)

         161.   The Hindenburg Report II stated that the Company’s admission that “five trucks

are currently being built and commissioned in Ulm, Germany and are pre-production builds”

confirmed the Hindenburg Report’s assertions that Defendant Milton’s claims in July 2020 were

false.

         162.   On this news, the price per share of Nikola common stock fell another $0.17 per

share over the course of the trading day, or 8.27%, from opening at $33.00 per share on September

15, 2020, to close at $32.83 per share the same day.

         163.   On September 21, 2020, the Company issued a press release and filed a current

report with the SEC on Form 8-K announcing the voluntary resignation of Defendant Milton from

the Company and its Board. Pursuant to Defendant Milton’s separation agreement, the Company

agreed to the following:


                                                58
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 59 of 77 PageID #: 59




       the Company agrees to (i) vest and settle, at a time selected by the Company but no
       later than March 15, 2021, in accordance with applicable documentation the
       restricted stock units (the “RSUs”) granted to the Executive on August 21, 2020,
       (ii) comply with all indemnification and advancement of expenses obligations it
       has pursuant to the Company’s certificate of incorporation and bylaws, each as
       amended through the date hereof, the Employment Arrangement, and the
       Indemnification Agreement, dated as of June 3, 2020, by and between the Company
       and the Executive (the “Indemnification Agreement”), (iii) pay for the reasonable
       costs of a security inspection of the Executive’s residence, (iv) reimburse the
       Executive up to $100,000 in the aggregate for a full-time security detail for the
       Executive and his family for three months following the Effective Date,
       (v) reimburse the Executive in accordance with applicable Company policy for
       business expenses incurred on or before the Effective Date, and (vi) reimburse the
       Executive for his reasonable legal fees incurred in connection with the negotiation
       and drafting of this Agreement.

       164.    Defendant Milton, in addition to agreeing to forego certain benefits provided under

his prior employment agreement, agreed, inter alia, to “not make any defamatory or disparaging

statements about the Company, its board of directors, officers, management, practices, procedures,

or business operations”; “promptly revise the Executive’s employment status on social media,

including LinkedIn and other social media sites so that the Executive is no longer identified as

holding any position with the Company”; and to not “sue the Company, its subsidiaries, parents,

or affiliated corporations . . . directors, officers, stockholders, partners, representatives,” etc. The

Company also agreed:

       on its own behalf and on behalf of its divisions, subsidiaries, parents, or affiliated
       corporations, past and present, and each of them, as well as each of its and their
       assignees, predecessors, successors, directors, officers, stockholders, partners,
       representatives, insurers, attorneys, agents or employees, past or present, or any of
       them (individually and collectively), hereby releases the Executive from and with
       respect to any and all claims, agreements, obligations, demands and causes of
       action, known or unknown, suspected or unsuspected, arising out of or in any way
       connected with events, acts, conduct, or omissions occurring at any time prior to
       and including the date Company signs this Agreement; provided, however, that
       such release shall not include claims for fraud, securities laws violations[.]”




                                                  59
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 60 of 77 PageID #: 60




        165.    The Company’s common stock fell further upon this news, from closing at $34.19

per share on September 18, 2020 to close at $27.58 per share on September 21, 2020, a drop of

$6.61 per share, or nearly 20%.

        166.    On September 21, 2020, Defendant Milton seemingly deleted his twitter account,

with some news outlets claiming he did so due to unrelated allegations of sexual assault from a

family member.14

                                     DAMAGES TO NIKOLA

        167.    As a direct and proximate result of the Individual Defendants’ conduct, Nikola has

lost and will continue to lose and expend many millions of dollars.

        168.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company, its CEO, its CFO, and its former Executive

Chairman, and/or its former CEO and its former CFO, and any related investigations, including

the SEC and DOJ investigations into the Company, and amounts paid to outside lawyers,

accountants, and investigators in connection thereto.

        169.    As a direct and proximate result of the Individual Defendants’ conduct, Nikola has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        170.    Plaintiff brings this action derivatively and for the benefit of Nikola to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their


14
  https://jalopnik.com/sexual-assault-accusations-drive-ex-nikola-ceo-to-delet-1845145778. Last visited
September 22, 2020.


                                                   60
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 61 of 77 PageID #: 61




fiduciary duties as directors and/or officers of Nikola, unjust enrichment, abuse of control, gross

mismanagement, and violations of Section 14(a) of the Exchange Act, as well as the aiding and

abetting thereof.

        171.    Nikola is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        172.    Plaintiff is, and has been at all relevant times, a shareholder of Nikola. Plaintiff will

adequately and fairly represent the interests of Nikola in enforcing and prosecuting its rights, and,

to that end, has retained competent counsel, experienced in derivative litigation, to enforce and

prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        173.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        174.    A pre-suit demand on the Board of Nikola is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following eight individuals: Defendants

Russell, Girsky, Jin, Mansuetti, Marx, Stalberg, Thompson, and Ubben (the “Directors”). Plaintiff

needs only to allege demand futility as to four of the eight Directors who are on the Board at the

time this action is commenced.

        175.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while one of them engaged in lucrative

insider sales, which renders them unable to impartially investigate the charges and decide whether

to pursue action against themselves and the other perpetrators of the scheme.




                                                   61
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 62 of 77 PageID #: 62




       176.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in making and/or causing the Company to make the materially false and

misleading statements alleged herein. The fraudulent scheme was intended to make the Company

appear more profitable and attractive to investors. As a result of the foregoing, the Directors

breached their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and

demand upon them is futile, and thus excused.

       177.    Additional reasons that demand on Defendant Russell is futile follow. Defendant

Russell has served as the Company’s CEO since June 2020 and previously served as a director of

Nikola Motor since February 2019. He is thus a non-independent director. He receives and is

entitled to handsome compensation, as discussed above. Defendant Russell personally made or

signed off on several of the false and misleading statements discussed herein, including those made

in the 2Q20 10-Q, which he signed and signed a SOX certification for, the August 4, 2020

conference call, and the August 10, 2020 press release. As the Company’s highest officer he

conducted little, if any, oversight of the Company’s engagement in the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Russell is a defendant in the Securities Class Actions. For these reasons,

too, Defendant Russell breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       178.    Additional reasons that demand on Defendant Girsky is futile follow. Defendant

Girsky has served as a Company director since June 2020 and has served as Chairman of the Board

since September 2020. He also serves as Chair of the Audit Committee and as a member of the

Nominating and Corporate Governance Committee. Defendant Girsky previously served as the




                                                  62
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 63 of 77 PageID #: 63




CEO of VectoIQ. He receives and is entitled to handsome compensation, as discussed above. As

a trusted Company director and Chair of the Audit Committee, he conducted little, if any, oversight

of the Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Girsky is

a defendant in one of the Securities Class Actions. For these reasons, too, Defendant Girsky

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       179.    Additional reasons that demand on Defendant Jin is futile follow. Defendant Jin

has served as a Company director since June 2020 and previously served as a director of Nikola

Motor since May 2019. She also serves as a member of the Audit Committee. She receives and is

entitled to receive handsome compensation, as discussed above. As a trusted Company director

and member of the Audit Committee, she conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements, consciously disregarded her

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded her duties to protect corporate assets. For these reasons, too, Defendant Jin breached

her fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon her is futile and, therefore, excused.

       180.    Additional reasons that demand on Defendant Mansuetti is futile follow. Defendant

Mansuetti has served as a Company director since June 2020 and previously served as a director

of Nikola Motor since September 2019. He also serves as a member of the Audit Committee. He

receives and is entitled to receive handsome compensation, as discussed above. As a trusted

Company director and member of the Audit Committee, he conducted little, if any, oversight of




                                                  63
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 64 of 77 PageID #: 64




the Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. For these reasons, too, Defendant

Mansuetti breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       181.    Additional reasons that demand on Defendant Marx is futile follow. Defendant

Marx has served as a Company director since June 2020 and previously served as a director of

Nikola Motor since September 2019. He also serves as Chair of the Compensation Committee and

as a member of the Nominating and Corporate Governance Committee. He receives and is entitled

to receive handsome compensation, as discussed above. As a trusted Company director he

conducted little, if any, oversight of the Company’s engagement in the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

For these reasons, too, Defendant Marx breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       182.    Additional reasons that demand on Defendant Stalsberg is futile follow. Defendant

Stalsberg has served as a Company director since June 2020 and previously served as a director of

Nikola Motor since July 2017. He also serves as a member of the Compensation Committee. He

receives and is entitled to receive handsome compensation, as discussed above. As a trusted

Company director, he conducted little, if any, oversight of the Company’s engagement in the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties




                                                 64
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 65 of 77 PageID #: 65




to protect corporate assets. For these reasons, too, Defendant Stalsberg breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       183.    Additional reasons that demand on Defendant Thompson is futile follow.

Defendant Thompson has served as a Company director since June 2020 and previously served as

a director of Nikola Motor since July 2017. He also serves as a member of the Compensation

Committee. He receives and is entitled to receive handsome compensation, as discussed above.

As a trusted Company director, he conducted little, if any, oversight of the Company’s engagement

in the scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

his duties to protect corporate assets. For these reasons, too, Defendant Thompson breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       184.    Additional reasons that demand on Defendant Ubben is futile follow. Defendant

Ubben has served as a Company director since June 2020 and previously served as a director of

Nikola Motor since September 2019. He also serves as Chair of the Nominating and Corporate

Governance Committee. He receives and is entitled to receive handsome compensation, as

discussed above. As a trusted Company director, he conducted little, if any, oversight of the

Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. His insider sale, which yielded over

$59.7 million in proceeds, demonstrates his motive in facilitating and participating in the fraud.

For these reasons, too, Defendant Ubben breached his fiduciary duties, faces a substantial




                                                  65
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 66 of 77 PageID #: 66




likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       185.    Additional reasons that demand on the Board is futile follow.

       186.    All of the Directors benefitted directly from the wrongdoing alleged herein, as the

false and misleading statements caused the Company’s stock price to be artificially inflated, thus

increasing the value of Nikola stock and RSUs held by the Directors pursuant to the 2020 Plan.

According to the May 2020 Proxy Statement, the Directors were all interested in the business

combination between VectoIQ and Nikola Motor as they held direct or indirect ownership interest

in Nikola Preferred Stock and/or Nikola Common Stock.

       187.    The Directors have longstanding business and personal relationships with each

other and the Individual Defendants that further preclude them from acting independently and in

the best interests of the Company and the shareholders. For example, all of the Directors served as

directors of Nikola Motor prior to the business combination, founded and run by the Company’s

former Executive Chairman Defendant Milton. Defendant Milton continues to be the Company’s

largest stockholder. Defendant Russell owns a business together with Defendant Milton.

Moreover, the Directors are party to certain related party agreements with the Company and certain

of the Individual Defendants. For example, Defendants Marx, Ubben, Mansuetti, and Jin are

affiliated with entities that purchased millions of dollars’ worth of Nikola Series D or C preferred

stock in equity finance arrangements with the Company. During the Relevant Period, Defendant

Ubben was also party to a transactional agreement with Defendant Milton, through an entity he is

the managing partner of. Defendant Thompson is also the beneficiary of a service agreement from

December 2016 with the Company in which his company is the exclusive distributor of certain

repair services for the Company and is entitled to certain commissions for each Nikola vehicle he




                                                 66
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 67 of 77 PageID #: 67




sells to a third party. According to the May 2020 Proxy Statement, “New Nikola’s audit committee

will approve only those transactions that it determines are fair to us and in New Nikola’s best

interests. All of the transactions described above were entered into prior to the adoption of such

policy.” These conflicts of interest precluded the Directors from adequately monitoring the

Company’s operations and internal controls and calling into question the Individual Defendants’

conduct. Thus, demand upon the Directors would be futile.

       188.    Pursuant to the separation agreement with Defendant Milton, the Directors are all

inhibited from pursuing certain claims against Defendant Milton—the primary wrongdoer against

the Company. Thus, for these reasons too, the Directors are unable to approach a demand against

the Individual Defendants with the requisite level of disinterestedness and demand is therefore

excused.

       189.    In violation of the Code of Conduct, the Directors conducted little, if any, oversight

of the Company’s issuance of materially false and misleading statements to the public and to

facilitate and disguise the Individual Defendants’ violations of law, including breaches of fiduciary

duty, unjust enrichment, abuse of control, gross mismanagement and violations of Section 14(a)

of the Exchange Act. In further violation of the Code of Conduct, the Directors failed to maintain

the accuracy of Company records and reports, conduct business in an honest and ethical manner,

and properly report violations of the Code of Conduct. Thus, the Directors face a substantial

likelihood of liability and demand is futile as to them.

       190.    Defendants Girsky, Jin, and Mansuetti (the “Audit Committee Defendants”) serve

on the Company’s Audit Committee. Pursuant to the Audit Committee Charter, Audit Committee

Defendants were responsible for overseeing, inter alia, Nikola’s accounting and financial reporting

processes and internal control over financial reporting, the audit and integrity of the Company’s




                                                 67
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 68 of 77 PageID #: 68




financial statements, and the Company’s compliance with applicable law. As a result of the Audit

Committee’s failures of management and oversight, the Audit Committee Defendants face a

substantial likelihood of liability for their breach of fiduciary duties and any demand upon them is

futile.

          191.   Nikola has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

or others who were responsible for that wrongful conduct to attempt to recover for Nikola any part

of the damages Nikola suffered and will continue to suffer thereby. Thus, any demand upon the

Directors would be futile.

          192.   The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

          193.   The acts complained of herein constitute violations of fiduciary duties owed by

Nikola’s officers and directors, and these acts are incapable of ratification.

          194.   The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Nikola. If there is a directors’ and officers’ liability




                                                 68
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 69 of 77 PageID #: 69




insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Nikola, there would be no directors’ and officers’ insurance protection. Accordingly,

the Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,

will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

futile and, therefore, excused.

       195.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Nikola to sue the Individual Defendants named herein, as, if they did, they would face a

large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       196.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least four of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                        Against Individual Defendants for Violations of
                              Section 14(a) of the Exchange Act

       197.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       198.    The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,




                                                 69
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 70 of 77 PageID #: 70




or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          199.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          200.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

          201.   Under the direction and watch of the Directors, the April and May 2020 Proxy

Statements failed to disclose that: (1) the Company failed to adequately conduct due diligence

prior to agreeing to merge with Nikola Motor; (2) the Company exaggerated and obscured the

background and expertise of its primary employees; (3) the Company overstated Nikola’s

hydrogen production and “in-house” capabilities, such as its capacity to design, manufacture, and

test its products; (4) consequently, Nikola overplayed its ability to reduce the cost of hydrogen

fuel; and (5) the Company failed to maintain internal controls.

          202.   The May 2020 Proxy Statement stated, regarding the Company’s Code of Conduct,

that:




                                                  70
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 71 of 77 PageID #: 71




        The New Nikola Board will adopt a Code of Business Conduct and Ethics, or the
       Code of Conduct, applicable to all of New Nikola’s employees, executive officers
       and directors. The Code of Conduct will be available on New Nikola’s website
       at www.nikolamotor.com. Information contained on or accessible through New
       Nikola’s website is not a part of this proxy statement/prospectus/information
       statement, and the inclusion of New Nikola’s website address in this proxy
       statement/prospectus/information statement is an inactive textual reference only.
       The nominating and corporate governance committee of the New Nikola Board will
       be responsible for overseeing the Code of Conduct and must approve any waivers
       of the Code of Conduct for employees, executive officers and directors. New
       Nikola expects that any amendments to the Code of Conduct, or any waivers of its
       requirements, will be disclosed on its website.

       203.    The May 2020 Proxy Statement was false and misleading because, despite

assertions to the contrary, its Code of Conduct was not followed, as the Individual Defendants

allowed false and misleading statements to be issued to the investing public.

       204.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the April and May 2020 Proxy Statements were materially false and misleading. The

misrepresentations and omissions were material to Plaintiff in voting on the matters set forth for

shareholder determination in the April and/or May 2020 Proxy Statements, including but not

limited to, approving the business combination proposal to approve and adopt the business

combination agreement between VectoIQ and Nikola Motor, the amendment of the Company’s

certificate of incorporation to change its name to Nikola Corporation, among other revisions, to

elect nine directors to serve on the Board, to approve and adopt the “Stock Inventive Plan

Proposal” to approve the equity and incentive award plan to be effective after the business

combination closed, to issue VectoIQ common stock to Nikola stockholders in connection with

the business combination, to adopt and approve the employee stock purchase plan to be effective

after the business combination closed, and to adjourn the special meeting to a later date to allow

certain of the Individual Defendant to solicit additional votes for the foregoing proposals.



                                                 71
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 72 of 77 PageID #: 72




       205.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the April and May 2020 Proxy Statements.

                                           SECOND CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       206.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       207.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Nikola’s business and affairs.

       208.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       209.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Nikola.

       210.    In breach of their fiduciary duties owed to Nikola, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

that failed to disclose that: (1) the Company failed to adequately conduct due diligence prior to

executing the merger with Nikola Motor; (2) the Company exaggerated and obscured the

background and expertise of its primary employees; (3) the Company overstated Nikola’s

hydrogen production and “in-house” capabilities, such as its capacity to design, manufacture, and

test its products; (4) consequently, Nikola overplayed its ability to reduce the cost of hydrogen

fuel; (5) Defendant Milton, continually personally exaggerated the Company’s business operations

and prospects, including by tweeting deceptive video footage of Nikola’s “test” run of its Nikola

Two truck; (6) contrary to Defendant Milton’s representations, the Company did not in fact have


                                                72
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 73 of 77 PageID #: 73




five Tre trucks “coming off the assembly line right now”; (7) the aforementioned

misrepresentations painted a false image of the Company which artificially inflated Nikola’s stock

price and subjected the Company to predicable heightened regulatory scrutiny and exposure; and

(8) the Company failed to maintain internal controls. As a result of the foregoing, Nikola’s public

statements were materially false and misleading at all relevant times.

        211.    The Individual Defendants also failed to correct and/or caused the Company to fail

to correct the false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

        212.    Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls, while one of the Individual Defendants profited from an improper and lucrative

insider sale.

        213.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Nikola’s securities,

and disguising insider transactions.

        214.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately




                                                  73
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 74 of 77 PageID #: 74




maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Nikola’s securities,

and engaging in insider transactions. The Individual Defendants, in good faith, should have taken

appropriate action to correct the schemes alleged herein and to prevent them from continuing to

occur.

         215.   These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

         216.   As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Nikola has sustained and continues to sustain significant damages.

         217.   As a result of the misconduct alleged herein, the Individual Defendants are liable

to the Company.

         218.   Plaintiff on behalf of Nikola has no adequate remedy at law.

                                           THIRD CLAIM

                     Against Individual Defendants for Unjust Enrichment

         219.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

         220.   By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Nikola.

         221.   The Individual Defendants, based on improper conduct, received bonuses, stock

options, or similar compensation from Nikola that was tied to the performance or artificially




                                                  74
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 75 of 77 PageID #: 75




inflated valuation of Nikola, received compensation that was unjust in light of the Individual

Defendants’ bad faith conduct, or received excessive compensation.

       222.    Plaintiff, as a shareholder and a representative of Nikola, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       223.    Plaintiff on behalf of Nikola has no adequate remedy at law.

                                           FOURTH CLAIM

                   Against the Individual Defendants for Abuse of Control

       224.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       225.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Nikola, for which they are legally responsible.

       226.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Nikola has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Nikola has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       227.    Plaintiff on behalf of Nikola has no adequate remedy at law.

                                           FIFTH CLAIM

                Against the Individual Defendants for Gross Mismanagement

       228.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.


                                                75
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 76 of 77 PageID #: 76




       229.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Nikola in a manner consistent with the operations

of a publicly-held corporation.

       230.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Nikola has sustained and will continue to

sustain significant damages.

       231.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       232.    Plaintiff on behalf of Nikola has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Nikola, and

that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Nikola;

               (c)     Determining and awarding to Nikola the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)     Directing Nikola and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect Nikola and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions


                                                 76
 Case 1:20-cv-01277-UNA Document 1 Filed 09/23/20 Page 77 of 77 PageID #: 77




for amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the board;

                     2. a provision to permit the shareholders of Nikola to nominate at least four

            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding Nikola restitution from Individual Defendants, and each of them;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.


 Dated: September 23, 2020                            Respectfully submitted,

 Of Counsel:                                          FARNAN LLP

 THE BROWN LAW FIRM, P.C.                             /s/ Michael J. Farnan
 Timothy Brown                                        Brian E. Farnan (Bar No. 4089)
 240 Townsend Square                                  Michael J. Farnan (Bar No. 5165)
 Oyster Bay, NY 11771                                 919 N. Market St., 12th Floor
 Telephone: (516) 922-5427                            Wilmington, DE 19801
 Facsimile: (516) 344-6204                            Telephone: (302) 777-0300
 Email: tbrown@thebrownlawfirm.net                    Facsimile: (302) 777-0301
                                                      Email: bfarnan@farnanlaw.com
                                                      Email: mfarnan@farnanlaw.com


                                                      Attorneys for Plaintiff




                                                 77
